Exhibit 10.2

EXECUTION VERSION

AMENDED AND RESTATED

STOCKHOLDERS’ AGREEMENT

by and among

DEUTSCHE TELEKOM AG,

SOFTBANK GROUP CORP.

and

T-MOBILE US, INC.

DATED AS OF APRIL 1, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article I DEFINITIONS

     1  

Section 1.1   Definitions

     1  

Section 1.2   Other Definitional Provisions

     10  

Article II REPRESENTATIONS AND WARRANTIES

     11  

Section 2.1   Representations and Warranties of the Company

     11  

Section 2.2   Representations and Warranties of DT

     11  

Section 2.3   Representations and Warranties of SoftBank

     12  

Article III CORPORATE GOVERNANCE

     13  

Section 3.1   Board Representation

     13  

Section 3.2   Specified Actions

     21  

Section 3.3   Organizational Documents Actions

     24  

Section 3.4   Debt Defaults

     24  

Section 3.5   Information

     25  

Section 3.6   Director Consent Rights

     26  

Section 3.7   Acknowledgement of Voting Agreement and Proxy

     26  

Section 3.8   Top Up Procedures

     26  

Article IV CERTAIN TRANSFERS OF COMMON STOCK

     27  

Section 4.1   Certain Acquisitions

     27  

Section 4.2   Certain Dispositions

     28  

Article V REGISTRATION RIGHTS

     28  

Section 5.1   Shelf Registration

     28  

Section 5.2   Demand Registration

     29  

Section 5.3   Registration Obligations

     29  

Section 5.4   Piggy-Back Registration

     31  

Section 5.5   Cutbacks

     31  

Section 5.6   Termination of Registration Obligation

     32  

Section 5.7   Registration Procedures

     32  

Section 5.8   Registration Expenses

     37  

Section 5.9   Indemnification; Contribution

     37  

Section 5.10   Indemnification Procedures

     39  

Section 5.11   Transferee Registration Rights

     40  

Article VI NON-COMPETITION

     41  

Section 6.1   Non-Competition

     41  

Section 6.2   Reasonable Scope

     41  

Section 6.3   Consequences of Certain Vision Fund Activities

     42  

Article VII MISCELLANEOUS

     42  

Section 7.1   Injunctive Relief

     42  

Section 7.2   Assignment

     43  

Section 7.3   Amendments; Waiver

     43  

Section 7.4   Termination

     43  

Section 7.5   Notices

     44  

Section 7.6   Governing Law; Jurisdiction; Forum; Waiver of Trial by Jury

     45  

Section 7.7   Interpretation

     46  

 

i



--------------------------------------------------------------------------------

Section 7.8   Entire Agreement; No Other Representations

     46  

Section 7.9   No Third-Party Beneficiaries

     46  

Section 7.10   Severability

     46  

Section 7.11   Counterparts

     46  

Section 7.12   Affiliated Entities

     46  

 

-ii-



--------------------------------------------------------------------------------

This AMENDED AND RESTATED STOCKHOLDERS’ AGREEMENT, dated as of April 1, 2020
(this “Agreement”), is made by and among Deutsche Telekom AG, an
Aktiengesellschaft organized and existing under the Laws of the Federal Republic
of Germany (“DT”), SoftBank Group Corp., a Japanese kabushiki kaisha
(“SoftBank”), and T-Mobile US, Inc., a Delaware corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company and DT previously entered into that certain Stockholder’s
Agreement, dated as of April 30, 2013;

WHEREAS, on April 29, 2018, the Company, Huron Merger Sub LLC, a Delaware
limited liability company and a wholly owned subsidiary of the Company, Superior
Merger Sub Corporation, a Delaware corporation and a wholly owned subsidiary of
Huron Merger Sub LLC (“Merger Sub”), Sprint Corporation, a Delaware corporation
(“Sprint”), Starburst I, Inc., a Delaware corporation, Galaxy Investment
Holdings, Inc., a Delaware corporation, and for the limited purposes set forth
therein, DT, SoftBank and certain of their respective Affiliates entered into a
business combination agreement (as amended, the “Business Combination
Agreement”), pursuant to which, among other things, Merger Sub will merge with
and into Sprint, with Sprint continuing as the surviving corporation and as a
wholly owned Subsidiary of the Company (the “Merger”), upon the terms and
subject to the conditions set forth therein; and

WHEREAS, in connection with the transactions contemplated by the Business
Combination Agreement, the Company, DT and SoftBank desire to establish among
them certain rights and obligations in respect of the shares of common stock,
par value $0.00001 per share, of the Company (the “Common Stock”) that shall be
owned by each of DT, SoftBank and their respective Affiliates following the
consummation of the Merger, and related matters concerning DT’s and SoftBank’s
relationship with and investment in the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings indicated below:

“Acquiring Stockholder” shall have the meaning set forth in Section 4.1(b).

“Acquiror Purchase Offer” shall have the meaning set forth in Section 4.2(b).

“Acquisition” shall have the meaning set forth in Section 3.2(a)(iii).



--------------------------------------------------------------------------------

“Additional Shares Issuance Condition” shall have the meaning given to such term
in the Letter Agreement.

“Affiliate” shall mean, with respect to any Person, a Person that, directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with such Person; provided that, for purposes of this
Agreement, (i) none of DT, the Company or their respective Controlled Affiliates
shall be deemed to be an Affiliate of SoftBank or any SoftBank Stockholder,
(ii) none of SoftBank, the Company or their respective Controlled Affiliates
shall be deemed to be an Affiliate of DT or any DT Stockholder, (iii) no
SoftBank Vision Fund Person shall be deemed to be an Affiliate of SoftBank and
(iv) no SoftBank Fortress Person shall be deemed to be an Affiliate of SoftBank.

“Affiliated Directors” shall mean the DT Affiliated Directors and the SoftBank
Affiliated Directors.

“Agreement” shall have the meaning set forth in the Preamble.

“Approved Transaction” shall have the meaning set forth in Section 3.6.

“Beneficially Own” shall mean, with respect to any securities, (i) having
“beneficial ownership” of such securities for purposes of Rule 13d-3 or 13d-5
under the Exchange Act (or any successor statute or regulation), (ii) having the
right to become the “beneficial owner” of such securities for purposes of Rule
13d-3 or 13d-5 under the Exchange Act (or any successor statute or regulation)
(whether such right is exercisable immediately or only after the passage of time
or the occurrence of conditions) pursuant to any agreement, arrangement or
understanding, or upon the exercise of conversion rights, exchange rights,
rights, warrants or options, or otherwise, or (iii) having an exercise or
conversion privilege or a settlement payment or mechanism with respect to any
option, warrant, convertible security, stock appreciation right, swap agreement
or other security, contract right or derivative position, whether or not
currently exercisable, at a price related to the value of the securities for
which Beneficial Ownership is being determined or a value determined in whole or
in part with reference to, or derived in whole or in part from, the value of the
securities for which Beneficial Ownership is being determined that increases in
value as the value of the securities for which Beneficial Ownership is being
determined increases or that provides to the holder an opportunity, directly or
indirectly, to profit or share in any profit derived from any increase in the
value of the securities for which Beneficial Ownership is being determined
(excluding any interests, rights, options or other securities set forth in Rule
16a-1(c)(1)-(5) or (7) promulgated pursuant to the Exchange Act). The parties
agree that, for purposes of this Agreement, all Voting Securities held by the
SoftBank Stockholder that are subject to the voting agreement and proxy granted
to DT pursuant to the DT-SoftBank Agreement shall be treated as Voting
Securities Beneficially Owned by the SoftBank Stockholder and not as Voting
Securities Beneficially Owned by the DT Stockholder.

“Blackout Period” shall have the meaning set forth in Section 5.3(c).

“Board” shall mean, as of any date, the Board of Directors of the Company in
office on that date.

 

-2-



--------------------------------------------------------------------------------

“Business Combination Agreement” shall have the meaning set forth in the
Recitals.

“Business Day” shall mean any day other than a Saturday, a Sunday, a federal
holiday or a day on which banks in the City of New York, Tokyo, Japan or Bonn,
Germany are authorized or obligated by Law to close.

“Cause” shall have the meaning set forth in the employment agreement of the
Chief Executive Officer (or, in the absence thereof, in the Company’s 2013
Omnibus Incentive Plan, as amended from time to time, or any successor thereto),
in effect at the time of determination.

“CEO Selection Committee” shall have the meaning set forth in
Section 3.1(a)(iii).

“Claim Notice” shall have the meaning set forth in Section 5.10(a).

“Claims” shall have the meaning set forth in Section 5.9(a).

“Closing” shall mean the time at which the Merger shall be effective under the
Delaware General Corporation Law.

“Common Stock” shall have the meaning set forth in the Recitals.

“Company” shall have the meaning set forth in the Preamble.

“Company Information” shall have the meaning set forth in Section 3.5(b).

“Competing Business” shall have the meaning set forth in Section 6.1.

“Control” shall mean the possession, direct or indirect, of the power to direct,
or cause the direction of, the management and policies of a Person, whether
through the ownership of voting securities, voting equity, limited liability
company interests, general partner interests, or other voting interests, by
contract or otherwise.

“Debt to Cash Flow Ratio” shall have the meaning set forth in the indenture or
other instrument governing the terms of the Stockholder Notes, as in effect on
the date hereof.

“Demand Registration Statement” shall have the meaning set forth in Section 5.2.

“Demand Request” shall have the meaning set forth in Section 5.2.

“Dilutive Issuance” shall have the meaning set forth in Section 3.8.

“Dilutive Issuance Notice” shall have the meaning set forth in Section 3.8.

“Disposition” shall have the meaning set forth in Section 3.2(a)(iv).

“Director” shall mean any member of the Board.

 

-3-



--------------------------------------------------------------------------------

“DT” shall have the meaning set forth in the Preamble.

“DT Affiliated Directors” shall mean Directors who are also officers, employees
or directors of DT or any of its Controlled Affiliates.

“DT Designee” shall have the meaning set forth in Section 3.1(a)(i)(A).

“DT-SoftBank Agreement” shall mean the Proxy, Lock-Up and ROFR Agreement, dated
as of the date hereof, by and between DT and SoftBank.

“DT Specified Actions Termination Date” shall mean the first date upon which the
Voting Percentage of the DT Stockholder is less than 30%, unless such Voting
Percentage is reduced to less than 30% after the date hereof directly as a
result of an issuance (including a Dilutive Issuance) by the Company of any
equity or equity-linked securities or other Voting Securities, in which case
such date shall not constitute the DT Specified Actions Termination Date if,
prior to the 60th Business Day following the closing or settlement of such
issuance, the DT Stockholder shall have acquired Beneficial Ownership of
additional Voting Securities such that its Voting Percentage is 30% or greater
on such 60th Business Day (provided that if the DT Stockholder is unable to
complete such acquisition within such 60 Business Day period due to a delivery
of a notice by the DT Stockholder to the Company that it is in the possession of
material non-public information or due to a “blackout” period or other
restriction on trading imposed by the Company or on the DT Stockholder in
connection with applicable securities Laws, such date shall automatically be
extended by an additional 90 days) (it being understood that if any proposed
Dilutive Issuance would directly cause such Voting Percentage to be reduced to
less than 30% after the date hereof, the DT Stockholder shall also have the
right to acquire newly issued Voting Securities directly from the Company
pursuant to Section 3.8).

“DT Stockholder” shall mean DT and any of its Controlled Affiliates that
Beneficially Owns any Voting Securities.

“EDGAR” shall have the meaning set forth in Section 5.7(a)(ii).

“Effective Period” shall have the meaning set forth in Section 5.7(a)(iii).

“Encumbrance” and its corollary meanings, including “Encumber,” shall mean any
lien, pledge, charge, claim, encumbrance, hypothecation, security interest,
option, lease, license, mortgage, easement or other restriction or third-party
right of any kind, including any right of first refusal, tag-along or drag-along
rights or restriction on voting, transferring, lending, disposing or assigning,
in each case other than pursuant to (i) this Agreement, the DT-SoftBank
Agreement or the Organizational Documents of the Company or (ii) restrictions
imposed by applicable securities Laws.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Governmental Entity” shall mean any federal, state, local, foreign or
supranational government, any court, administrative, regulatory or other
governmental agency, commission or authority or any non-governmental
self-regulatory agency, commission or authority.

 

-4-



--------------------------------------------------------------------------------

“Indebtedness” shall have the meaning set forth in the most restrictive
indenture or other instrument governing the terms of the Stockholder Notes, as
in effect on the date hereof.

“Indemnifying Party” shall have the meaning set forth in Section 5.10(a).

“Laws” shall mean all federal, state, local and foreign laws, statutes and
ordinances, common law and all rules, regulations, guidelines, standards,
judgments, orders, writs, injunctions, decrees, arbitration awards, agency
requirements, licenses and permits of any Governmental Entity.

“Letter Agreement” shall mean that certain letter agreement, dated as of
February 20, 2020, by and among DT, SoftBank and the Company.

“Lower SoftBank Threshold Percentage” shall mean (a) from and after such time
(if any) as the Additional Shares Issuance Condition has been satisfied, 10%,
and (b) unless and until the Additional Shares Issuance Condition has been
satisfied, 9%.

“Match Right Notice” shall have the meaning set forth in Section 3.2(c)(ii).

“Match Right Period” shall have the meaning set forth in Section 3.2(c)(ii).

“Maximum Number” shall have the meaning set forth in Section 5.5.

“Meeting Notice” shall have the meaning set forth in Section 3.1(h).

“Merger” shall have the meaning set forth in the Recitals.

“Merger Sub” shall have the meaning set forth in the Recitals.

“Middle SoftBank Threshold Percentage” shall mean (a) from and after such time
(if any) as the Additional Shares Issuance Condition has been satisfied, 15%,
and (b) unless and until the Additional Shares Issuance Condition has been
satisfied, 13%.

“NASDAQ” shall mean the NASDAQ Global Select Market.

“Non-Affiliated Director” shall mean any Director who is neither a DT Affiliated
Director nor a SoftBank Affiliated Director.

“NSA” shall mean the National Security Agreement among Sprint, SoftBank, the
Department of Justice, the Department of Homeland Security and the Department of
Defense, or any successor or replacement agreement or arrangement that may be
entered into in connection with the transactions contemplated by the Business
Combination Agreement or by this Agreement or the DT-SoftBank Agreement.

“Offeror” shall have the meaning set forth in Section 3.2(c).

“Offeror Proposed Terms” shall have the meaning set forth in
Section 3.2(c)(ii)(B).

 

-5-



--------------------------------------------------------------------------------

“Organizational Documents” shall mean, with respect to any Person, such Person’s
articles or certificate of association, incorporation, formation or
organization, bylaws, limited liability company agreement, partnership agreement
or other similar constituent document or documents, each in its currently
effective form as amended from time to time.

“Other Holder” shall have the meaning set forth in Section 5.5.

“Permitted Debt” shall have the meaning set forth in the most restrictive
indenture or other instrument governing the terms of the Stockholder Notes, as
in effect on the date hereof.

“Permitted Liens” shall have the meaning set forth in the most restrictive
indenture or other instrument governing the terms of the Stockholder Notes, as
in effect on the date hereof.

“Person” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, Governmental Entity or other entity of
any kind or nature.

“Piggy-Back Registration” shall have the meaning set forth in Section 5.4.

“Piggy-Back Request” shall have the meaning set forth in Section 5.4.

“Piggy-Back Securities” shall have the meaning set forth in Section 5.4.

“Potential Default” shall have the meaning set forth in Section 3.4.

“Proposed Acquiror” shall have the meaning set forth in Section 4.2(a).

“Proposed Acquisition” shall have the meaning set forth in Section 4.1(b).

“Proposed Sale” shall have the meaning set forth in Section 4.2(a).

“Proxy” shall have the meaning set forth in Section 3.7.

“Registrable Debt” shall mean, with respect to any Stockholder at any time,
notes, debentures or other debt securities of the Company or any of its
Subsidiaries that are Beneficially Owned by such Stockholder as of such time.

“Registrable Securities” shall mean, with respect to any Stockholder at any
time, the Registrable Shares and the Registrable Debt of such Stockholder as of
such time.

“Registrable Securities Transferee” shall have the meaning set forth in
Section 5.11.

“Registrable Shares” shall mean, with respect to any Stockholder at any time,
the Stockholder Shares that are Beneficially Owned by such Stockholder as of
such time.

“Representatives” shall have the meaning set forth in Section 3.5(b).

 

-6-



--------------------------------------------------------------------------------

“Requesting Stockholder” shall have the meaning set forth in Section 5.1.

“Required Approval” shall have the meaning set forth in Section 4.1(b).

“Rule 144” shall mean Rule 144 promulgated under the Securities Act or any
similar rule or regulation hereafter adopted by the SEC having substantially the
same effect as such rule.

“S-3 Eligible” shall have the meaning set forth in Section 5.1.

“Sale of the Company” shall have the meaning set forth in Section 3.2(a)(iv).

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Schedule 6.3 Persons” shall have the meaning set forth in Section 6.3.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“SoftBank” shall have the meaning set forth in the Preamble.

“SoftBank Affiliated Directors” shall mean Directors who are also officers,
employees or directors of SoftBank, any Vision Fund Person or any of their
respective Controlled Affiliates.

“SoftBank Designee” shall have the meaning set forth in Section 3.1(a)(i)(B).

“SoftBank Fortress Person” shall mean Fortress Investment Group LLC and any
Person Controlled by Fortress Investment Group LLC, in each case so long as no
such person is Controlled by SoftBank (it being understood that no such person
is currently Controlled by SoftBank) and so long as no officer, employee or
director of SoftBank shall participate in the investment decisions of such
person.

“SoftBank Match Right Termination Date” shall mean the first date upon which the
Voting Percentage of the SoftBank Stockholder is less than 22.5% unless such
Voting Percentage is reduced to less than 22.5% after the date hereof directly
as a result of an issuance (including a Dilutive Issuance) by the Company of any
equity or equity-linked securities or other Voting Securities, in which case
such date shall not constitute the SoftBank Match Right Termination Date if,
prior to the 60th Business Day following the closing or settlement of such
issuance, the SoftBank Stockholder shall have acquired Beneficial Ownership of
additional Voting Securities such that its Voting Percentage is 22.5% or greater
on such 60th Business Day (provided that if the SoftBank Stockholder is unable
to complete such acquisition within such 60 Business Day period due to a
delivery of a notice by the SoftBank Stockholder to the Company that it is in
the possession of material non-public information or due to a “blackout” period
or other restriction on trading imposed by the Company or on the SoftBank
Stockholder in connection with applicable securities Laws, such date shall
automatically be extended by an additional 90 days) (it being understood that if
any proposed Dilutive Issuance would directly cause such Voting Percentage to be
reduced to less than 22.5% after the date hereof, the SoftBank Stockholder shall
also have the right to acquire newly issued Voting Securities directly from the
Company pursuant to Section 3.8).

 

-7-



--------------------------------------------------------------------------------

“SoftBank Proposed Terms” shall have the meaning set forth in
Section 3.2(c)(ii)(B).

“SoftBank Specified Actions Termination Date” shall mean the first date upon
which either (a) the Voting Percentage of the SoftBank Stockholder is less than
22.5%, unless such Voting Percentage is reduced to less than 22.5% after the
date hereof directly as a result of an issuance (including a Dilutive Issuance)
by the Company of any equity or equity-linked securities or other Voting
Securities, in which case such date shall not constitute the SoftBank Specified
Actions Termination Date if, prior to the 60th Business Day following the
closing or settlement of such issuance, the SoftBank Stockholder shall have
acquired Beneficial Ownership of additional Voting Securities such that its
Voting Percentage is 22.5% or greater on such 60th Business Day (provided that
if the SoftBank Stockholder is unable to complete such acquisition within such
60 Business Day period due to a delivery of a notice by the SoftBank Stockholder
to the Company that it is in the possession of material non-public information
or due to a “blackout” period or other restriction on trading imposed by the
Company or on the SoftBank Stockholder in connection with applicable securities
Laws, such date shall automatically be extended by an additional 90 days) (it
being understood that if any proposed Dilutive Issuance would directly cause
such Voting Percentage to be reduced to less than 22.5% after the date hereof,
the SoftBank Stockholder shall also have the right to acquire newly issued
Voting Securities directly from the Company pursuant to Section 3.8); or (b) the
sum of the Voting Percentage of the DT Stockholder and the Voting Percentage of
the SoftBank Stockholder is less than 30%.

“SoftBank Stockholder” shall mean SoftBank and any of its Controlled Affiliates
that Beneficially Owns any Voting Securities.

“Softbank Vision Fund Person” shall mean SoftBank Vision Fund L.P., any Person
Controlled by SoftBank Vision Fund L.P., and (A) any alternative investment
vehicle or similar entity established in relation to SoftBank Vision Fund L.P.,
or (B) any successor fund to SoftBank Vision Fund L.P., that is, in each case
(A) or (B), managed by a Controlled Affiliate of SoftBank, SB Investment
Advisors (UK) Limited or SB Investment Advisors (US) Inc.

“Sprint” shall have the meaning set forth in the Preamble.

“Stockholder” shall mean either the DT Stockholder or the SoftBank Stockholder.

“Stockholder Notes” shall mean the Company’s senior notes that are held,
directly or indirectly, by DT or any of its Affiliates as of the date hereof.

“Stockholder Purchase Offer” shall have the meaning set forth in Section 4.1(b).

“Stockholder Shares” shall mean, with respect to any Stockholder, the shares of
Common Stock Beneficially Owned by such Stockholder and any other securities
issued in respect thereof or into which such shares of Common Stock shall be
converted or exchanged in connection with stock dividends or distributions,
combinations or any similar recapitalizations on or after the date hereof.

 

-8-



--------------------------------------------------------------------------------

“Stockholder’s Designee” shall have the meaning set forth in
Section 3.1(a)(i)(B).

“Stockholders” shall mean both the DT Stockholder and the SoftBank Stockholder.

“Subsidiary” shall mean, with respect to any Person, any entity, whether
incorporated or unincorporated, of which (i) voting power to elect a majority of
the board of directors, management committee or others performing similar
functions with respect to such other Person is held by the first mentioned
Person and/or by any one or more of its Subsidiaries, (ii) a general partnership
interest is held by such first mentioned Person and/or by any one or more of its
Subsidiaries (excluding partnerships where such first mentioned Person (A) does
not Beneficially Own a majority of the general partnership interests or voting
interests and (B) does not otherwise Control such entity, directly or
indirectly, by contract, arrangement or otherwise), or (iii) at least 50% of the
equity interests of such other Person is, directly or indirectly, owned or
Controlled by such first mentioned Person and/or by any one or more of its
Subsidiaries.

“Takedown Prospectus Supplement” shall have the meaning set forth in
Section 5.1.

“Takedown Request” shall have the meaning set forth in Section 5.1.

“Territory” shall mean the United States, Puerto Rico, and the territories and
protectorates of the United States.

“Third Party” means any Person other than DT, SoftBank, the Company or their
respective Controlled Affiliates.

“Top Up Election” shall have the meaning set forth in Section 3.8.

“Top Up Right” shall have the meaning set forth in Section 3.8.

“Top Up Shares” shall have the meaning set forth in Section 3.8.

“Trademark License” shall mean that certain License Agreement, dated as of
April 30, 2013, by and between DT and the Company, as amended as of the date
hereof.

“Transfer” shall mean any direct or indirect sale, transfer, assignment, pledge,
hypothecation, mortgage, license, gift, creation of a security interest in or
lien on, placement in trust (voting or otherwise), encumbrance or other
disposition to any Person, including those by way of any spin-off (such as
through a dividend), hedging or derivative transactions or otherwise; provided,
however, that any direct or indirect sale, transfer, assignment, pledge,
hypothecation, mortgage, license, gift, creation of a security interest in or
lien on, placement in trust (voting or otherwise), encumbrance or other
disposition of the capital stock of DT or SoftBank, including by tender or
exchange offer, merger, amalgamation, plan of arrangement or consolidation or
any similar transaction, shall not be deemed to be a Transfer of any Voting
Securities by any Stockholder.

 

-9-



--------------------------------------------------------------------------------

“Upper SoftBank Threshold Percentage” shall mean (a) from and after such time
(if any) as the Additional Shares Issuance Condition has been satisfied, 22.5%,
and (b) unless and until the Additional Shares Issuance Condition has been
satisfied, 20%.

“Votes” shall mean the number of votes entitled to be cast generally in the
election of Directors.

“Voting Percentage” of a Person shall mean, as of the date of determination, the
ratio, expressed as a percentage, of (i) the aggregate number of Votes entitled
to be cast in respect of the Voting Securities Beneficially Owned by such Person
to (ii) the aggregate number of Votes entitled to be cast by all holders of the
then-outstanding Voting Securities. The parties agree that, for purposes of the
calculation of each Stockholder’s respective Voting Percentage, all Voting
Securities held by the SoftBank Stockholder that are subject to the Proxy (as
defined in the DT-SoftBank Agreement) shall be treated as Voting Securities
Beneficially Owned by the SoftBank Stockholder and not as Voting Securities
Beneficially Owned by the DT Stockholder.

“Voting Securities” shall mean, together, (i) the Common Stock and (ii) any
class of capital stock or other securities of the Company other than the Common
Stock that is entitled to vote generally in the election of Directors.

Section 1.2 Other Definitional Provisions. Unless the express context otherwise
requires:

(a) the words “hereof”, “herein”, and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(b) the words “date hereof”, when used in this Agreement, shall refer to the
date set forth in the Preamble;

(c) the terms defined in the singular have a comparable meaning when used in the
plural, and vice versa;

(d) the terms defined in the present tense have a comparable meaning when used
in the past tense, and vice versa;

(e) any references herein to “Dollars” and “$” are to United States Dollars;

(f) any references herein to a specific Section, Schedule, Annex or Exhibit
shall refer, respectively, to Sections, Schedules, Annexes or Exhibits of this
Agreement;

(g) wherever the word “include”, “includes”, or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;

(h) references herein to any gender includes each other gender; and

(i) the word “or” shall not be exclusive.

 

-10-



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of the Company. The Company
represents and warrants to DT and SoftBank that, as of the date hereof:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware.

(b) The Company has all requisite corporate power and authority and has taken
all necessary action in order to execute and deliver this Agreement and to
perform its obligations hereunder. The execution and delivery by the Company of
this Agreement and the performance of its obligations hereunder have been duly
authorized by all necessary corporate action of the Company. This Agreement has
been duly executed and delivered by the Company and, assuming the due
authorization, execution and delivery of this Agreement by DT and SoftBank,
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws affecting the enforcement of creditors’ rights
generally or, as to enforceability, by general equitable principles.

(c) The execution and delivery of this Agreement by the Company and the
performance of its obligations hereunder will not constitute or result in (i) a
breach or violation of, or a default under, the Organizational Documents of the
Company, (ii) a breach or violation of, a termination (or right of termination)
or default under, the creation or acceleration of any obligations under, or the
creation of an Encumbrance on any of the assets of the Company (with or without
notice, lapse of time or both) pursuant to, any agreement, lease, license,
contract, note, mortgage, indenture, arrangement or other obligation binding
upon the Company, or (iii) a conflict with, or breach or violation of, any Law
applicable to the Company or by which its properties are bound or affected,
except, in the case of clause (ii) or (iii) above, for any breach, violation,
termination, default, creation or acceleration that would not, individually or
in the aggregate, reasonably be likely to impair in any material respect the
ability of the Company to perform its obligations under this Agreement.

(d) The Company is a “well-known seasoned issuer” (as defined in Rule 405
promulgated under the Securities Act) eligible to register the Registrable
Shares for resale by the Stockholders on a registration statement on Form S-3
under the Securities Act. The Company is subject to the reporting requirements
of the Exchange Act.

Section 2.2 Representations and Warranties of DT. DT represents and warrants to
the Company and SoftBank that, as of the date hereof:

(a) DT is an Aktiengesellschaft organized and existing under the Laws of the
Federal Republic of Germany.

 

-11-



--------------------------------------------------------------------------------

(b) DT has all requisite corporate or other power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution
and delivery by DT of this Agreement and the performance of its obligations
hereunder have been duly authorized by all necessary corporate or equivalent
action of DT. This Agreement has been duly executed and delivered by DT and,
assuming the due authorization, execution and delivery of this Agreement by the
Company and SoftBank, constitutes the legal, valid and binding obligation of DT,
enforceable against DT in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws affecting the enforcement of creditors’ rights
generally or, as to enforceability, by general equitable principles.

(c) The execution and delivery of this Agreement by DT and the performance of
its obligations hereunder will not constitute or result in (i) a breach or
violation of, or a default under, the Organizational Documents of DT, (ii) a
breach or violation of, a termination (or right of termination) or default
under, the creation or acceleration of any obligations under, or the creation of
an Encumbrance on any of the assets of DT (with or without notice, lapse of time
or both) pursuant to, any agreement, lease, license, contract, note, mortgage,
indenture, arrangement or other obligation binding upon DT, or (iii) a conflict
with, or breach or violation of, any Law applicable to DT or by which its
properties are bound or affected, except, in the case of clause (ii) or (iii)
above, for any breach, violation, termination, default, creation or acceleration
that would not, individually or in the aggregate, reasonably be likely to impair
in any material respect the ability of DT to perform its obligations under this
Agreement.

Section 2.3 Representations and Warranties of SoftBank. SoftBank represents and
warrants to the Company and DT that, as of the date hereof:

(a) SoftBank is a kabushiki kaisha organized and existing under the Laws of
Japan.

(b) SoftBank has all requisite corporate or equivalent power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution and delivery by SoftBank of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary action of
SoftBank. This Agreement has been duly executed and delivered by SoftBank and,
assuming the due authorization, execution and delivery of this Agreement by the
Company and DT, constitutes the legal, valid and binding obligation of SoftBank,
enforceable against SoftBank in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws affecting the enforcement of creditors’ rights
generally or, as to enforceability, by general equitable principles.

(c) The execution and delivery of this Agreement by SoftBank and the performance
of its obligations hereunder will not constitute or result in (i) a breach or
violation of, or a default under, the Organizational Documents of SoftBank,
(ii) a breach or violation of, a termination (or right of termination) or
default under, the creation or acceleration of any obligations under, or the
creation of an Encumbrance on any of the assets of SoftBank (with or without
notice, lapse of time or both) pursuant to, any agreement, lease, license,
contract, note, mortgage, indenture, arrangement or other obligation binding
upon SoftBank, or (iii) a conflict

 

-12-



--------------------------------------------------------------------------------

with, of breach or violation of, any Law applicable to SoftBank or by which its
properties are bound or affected, except, in the case of clause (ii) or (iii)
above, for any breach, violation, termination, default, creation or acceleration
that would not, individually or in the aggregate, reasonably be likely to impair
in any material respect the ability of SoftBank to perform its obligations under
this Agreement.

ARTICLE III

CORPORATE GOVERNANCE

Section 3.1 Board Representation.

(a) 50% or More Aggregate Voting Percentage / Upper SoftBank Threshold
Percentage or More SoftBank Voting Percentage. At all times when all of the
following are satisfied: (i) the sum of the Voting Percentage of the DT
Stockholder and the Voting Percentage of the SoftBank Stockholder is 50% or
more, (ii) any Voting Security continues to be subject to the Proxy and
(iii) the Voting Percentage of the SoftBank Stockholder is the Upper SoftBank
Threshold Percentage or more, unless otherwise agreed by the parties, the
parties shall cooperate to take all actions necessary to cause the Board and the
committees of the Board to be comprised as follows:

(i) Board. The Board shall consist of fourteen Directors.

(A) Out of such fourteen Directors, the DT Stockholder shall have the right to
designate nine individuals to be nominees for election to the Board (any such
designee of the DT Stockholder, a “DT Designee”). Of such nine DT Designees,
(x) at least two of such DT Designees shall be designated following consultation
with the SoftBank Stockholder and the then-serving Non-Affiliated Directors and
shall qualify as an “independent director” under the listing standards of NASDAQ
and the applicable rules of the SEC, and (y) one of such DT Designees shall be
the Chief Executive Officer of DT (or, if such Person is unable to serve,
another Person designated by DT).

(B) Out of such fourteen Directors, the SoftBank Stockholder shall have the
right to designate four individuals to be nominees for election to the Board
(any such designee of the SoftBank Stockholder, a “SoftBank Designee” and,
together with any DT Designee, a “Stockholder’s Designee”). Of such four
SoftBank Designees, at least two of such SoftBank Designees shall be designated
following consultation with the DT Stockholder and the then-serving
Non-Affiliated Directors and shall qualify as an “independent director” under
the listing standards of NASDAQ and the applicable rules of the SEC, one of whom
shall also be the “Security Director” (or equivalent) to the extent required by
the NSA.

(C) The remaining Director shall be the Chief Executive Officer of the Company.

 

-13-



--------------------------------------------------------------------------------

(ii) Chairperson of the Board. The DT Designee who is the Chief Executive
Officer of DT (or, if such Person is unable to serve, another Person designated
by DT) shall have the right to be the Chairperson of the Board.

(iii) CEO Selection Committee of the Board. The Board shall establish a standing
committee of the Board that has the exclusive right, by a majority vote of the
members of such committee, to select, appoint, hire, fire and recall from office
the Chief Executive Officer of the Company (the “CEO Selection Committee”);
provided that prior to any such firing or recall from office of the Chief
Executive Officer of the Company, the CEO Selection Committee shall consult with
SoftBank for a period of one month (which period shall not be mandatory or
applicable in the event that (x) SoftBank concurs with such firing or recall or
(y) the Chief Executive Officer of the Company is fired or recalled for Cause).
The CEO Selection Committee shall consist of five Directors, (A) three of whom
shall be DT Affiliated Directors (unless otherwise consented in writing by DT),
(B) one of whom shall be a SoftBank Affiliated Director (unless otherwise
consented in writing by SoftBank) and (C) one of whom shall be a Non-Affiliated
Director.

(iv) Other Committees of the Board. All other committees of the Board shall be
comprised so that the number of DT Designees on such committee is greater than
the number of SoftBank Designees on such committee (unless otherwise consented
in writing by DT), the number of DT Designees and SoftBank Designees on such
committee is proportionate to the number of DT Designees and SoftBank Designees
on the Board and in no event shall there be less than one SoftBank Designee on
such committee (in each case, unless otherwise consented in writing by
SoftBank), and so that there shall be at least one Non-Affiliated Director (or
such greater number as may be required by the rules of the SEC, NASDAQ or any
other or additional exchange on which the securities of the Company are listed,
or any other applicable securities Laws, including any requirement to have a
minimum of three Directors who qualify as an “independent director” under the
listing standards of NASDAQ and the applicable rules of the SEC on the Audit
Committee) on each committee. In addition, (x) the Chairperson of the Nominating
and Corporate Governance Committee of the Board shall be a Non-Affiliated
Director and (y) there shall be a transaction committee of the Board and the
Chairperson of such committee shall be a DT Affiliated Director.

(b) 50% or More Aggregate Voting Percentage / Between Middle SoftBank Threshold
Percentage and Upper SoftBank Threshold Percentage SoftBank Voting Percentage.
At all times when all of the following are satisfied: (i) the sum of the Voting
Percentage of the DT Stockholder and the Voting Percentage of the SoftBank
Stockholder is 50% or more, (ii) any Voting Security continues to be subject to
the Proxy and (iii) the Voting Percentage of the SoftBank Stockholder is the
Middle SoftBank Threshold Percentage or more but less than the Upper SoftBank
Threshold Percentage, unless otherwise agreed by the parties, the parties shall
cooperate to take all actions necessary to cause the Board and the committees of
the Board to be comprised as follows:

(i) Board. The Board shall consist of fourteen Directors.

 

-14-



--------------------------------------------------------------------------------

(A) Out of such fourteen Directors, the DT Stockholder shall have the right to
designate ten DT Designees. Of such ten DT Designees, (x) at least two of such
DT Designees shall be designated following consultation with the SoftBank
Stockholder and the then-serving Non-Affiliated Directors and shall qualify as
an “independent director” under the listing standards of NASDAQ and the
applicable rules of the SEC, and (y) one of such DT Designees shall be the Chief
Executive Officer of DT (or, if such Person is unable to serve, another Person
designated by DT).

(B) Out of such fourteen Directors, the SoftBank Stockholder shall have the
right to designate two SoftBank Designees. Of such two SoftBank Designees, at
least one of such SoftBank Designees shall be designated following consultation
with the DT Stockholder and the then-serving Non-Affiliated Directors, shall
qualify as an “independent director” under the listing standards of NASDAQ and
the applicable rules of the SEC, and shall also be the “Security Director” (or
equivalent) to the extent required by the NSA.

(C) Out of such fourteen Directors, one Director shall not be designated by the
DT Stockholder or the SoftBank Stockholder, but shall be recommended by the
Nominating and Corporate Governance Committee of the Board for nomination by the
Board, and shall qualify as an “independent director” under the listing
standards of NASDAQ and the applicable rules of the SEC.

(D) The remaining Director shall be the Chief Executive Officer of the Company.

(ii) Chairperson of the Board. The DT Designee who is the Chief Executive
Officer of DT (or, if such Person is unable to serve, another Person designated
by DT) shall have the right to be the Chairperson of the Board.

(iii) CEO Selection Committee of the Board. The Board shall establish a standing
CEO Selection Committee that has the exclusive right, by a majority vote of the
members of such committee, to select, appoint, hire, fire and recall from office
the Chief Executive Officer of the Company; provided that prior to any such
firing or recall from office of the Chief Executive Officer of the Company, the
CEO Selection Committee shall consult with SoftBank for a period of one month
(which period shall not be mandatory or applicable in the event that
(x) SoftBank concurs with such firing or recall or (y) the Chief Executive
Officer of the Company is fired or recalled for Cause). The CEO Selection
Committee shall consist of five Directors, (A) three of whom shall be DT
Affiliated Directors (unless otherwise consented in writing by DT), (B) one of
whom shall be a SoftBank Affiliated Director (unless otherwise consented in
writing by SoftBank) and (C) one of whom shall be a Non-Affiliated Director.

(iv) Other Committees of the Board. All other committees of the Board shall be
comprised so that the number of DT Designees on such committee is greater than
the number of SoftBank Designees on such committee (unless otherwise consented
in writing by DT), the number of DT Designees and SoftBank Designees on such
committee is

 

-15-



--------------------------------------------------------------------------------

proportionate to the number of DT Designees and SoftBank Designees on the Board
and in no event shall there be less than one SoftBank Designee on such committee
(in each case, unless otherwise consented in writing by SoftBank) and so that
there be at least one Non-Affiliated Director (or such greater number as may be
required by the rules of the SEC, NASDAQ or any other or additional exchange on
which the securities of the Company are listed, or any other applicable
securities Laws, including any requirement to have a minimum of three Directors
who qualify as an “independent director” under the listing standards of NASDAQ
and the applicable rules of the SEC on the Audit Committee) on each committee.
In addition, (x) the Chairperson of the Nominating and Corporate Governance
Committee of the Board shall be a Non-Affiliated Director and (y) there shall be
a transaction committee of the Board and the Chairperson of such committee shall
be a DT Affiliated Director.

(c) 50% or More Aggregate Voting Percentage / Between Lower SoftBank Threshold
Percentage and Middle SoftBank Threshold Percentage SoftBank Voting Percentage.
At all times when all of the following are satisfied: (i) the sum of the Voting
Percentage of the DT Stockholder and the Voting Percentage of the SoftBank
Stockholder is 50% or more, (ii) any Voting Security continues to be subject to
the Proxy and (iii) the Voting Percentage of the SoftBank Stockholder is the
Lower SoftBank Threshold Percentage or more but less than the Middle SoftBank
Threshold Percentage, unless otherwise agreed by the parties, the parties shall
cooperate to take all actions necessary to cause the Board and the committees of
the Board to be comprised as follows:

(i) Board. The Board shall consist of fourteen Directors.

(A) Out of such fourteen Directors, the DT Stockholder shall have the right to
designate ten DT Designees. Of such ten DT Designees, (x) at least two of such
DT Designees shall be designated following consultation with the SoftBank
Stockholder and the then-serving Non-Affiliated Directors and shall qualify as
an “independent director” under the listing standards of NASDAQ and the
applicable rules of the SEC, and (y) one of such DT Designees shall be the Chief
Executive Officer of DT (or, if such Person is unable to serve, another Person
designated by DT).

(B) Out of such fourteen Directors, the SoftBank Stockholder shall have the
right to designate one SoftBank Designee.

(C) Out of such fourteen Directors, two Directors shall not be designated by the
DT Stockholder or the SoftBank Stockholder, but shall be recommended by the
Nominating and Corporate Governance Committee of the Board for nomination by the
Board, and shall qualify as an “independent director” under the listing
standards of NASDAQ and the applicable rules of the SEC.

(D) The remaining Director shall be the Chief Executive Officer of the Company.

 

-16-



--------------------------------------------------------------------------------

(ii) Chairperson of the Board. The DT Designee who is the Chief Executive
Officer of DT (or, if such Person is unable to serve, another Person designated
by DT) shall have the right to be the Chairperson of the Board.

(iii) CEO Selection Committee of the Board. The Board shall establish a standing
CEO Selection Committee that has the exclusive right, by a majority vote of the
members of such committee, to select, appoint, hire, fire and recall from office
the Chief Executive Officer of the Company. The CEO Selection Committee shall
consist of five Directors, (A) three of whom shall be DT Affiliated Directors
(unless otherwise consented in writing by DT) and (B) two of whom shall be
Non-Affiliated Directors.

(iv) Other Committees of the Board. All other committees of the Board shall be
comprised so that the number of DT Designees on such committee is greater than
the number of SoftBank Designees on such committee (unless otherwise consented
in writing by DT) and so that there be at least one Non-Affiliated Director (or
such greater number as may be required by the rules of the SEC, NASDAQ or any
other or additional exchange on which the securities of the Company are listed,
or any other applicable securities Laws, including any requirement to have a
minimum of three Directors who qualify as an “independent director” under the
listing standards of NASDAQ and the applicable rules of the SEC on the Audit
Committee) on each committee. In addition, (x) the Chairperson of the Nominating
and Corporate Governance Committee of the Board shall be a Non-Affiliated
Director and (y) there shall be a transaction committee of the Board and the
Chairperson of such committee shall be a DT Affiliated Director.

(d) 50% or More Aggregate Voting Percentage / Less Than Lower SoftBank Threshold
Percentage SoftBank Voting Percentage. At all times when all of the following
are satisfied: (i) the sum of the Voting Percentage of the DT Stockholder and
the Voting Percentage of the SoftBank Stockholder is 50% or more, (ii) any
Voting Security continues to be subject to the Proxy and (iii) the Voting
Percentage of the SoftBank Stockholder is less than the Lower SoftBank Threshold
Percentage, unless otherwise agreed by the parties, the parties shall cooperate
to take all actions necessary to cause the Board and the committees of the Board
to be comprised as follows:

(i) Board. The Board shall consist of fourteen Directors.

(A) Out of such fourteen Directors, the DT Stockholder shall have the right to
designate ten DT Designees. Of such ten DT Designees, (x) at least two of such
DT Designees shall be designated following consultation with the then-serving
Non-Affiliated Directors and shall qualify as an “independent director” under
the listing standards of NASDAQ and the applicable rules of the SEC, and (y) one
of such DT Designees shall be the Chief Executive Officer of DT (or, if such
Person is unable to serve, another Person designated by DT).

(B) Out of such fourteen Directors, three Directors shall not be designated by
the DT Stockholder or the SoftBank Stockholder, but shall be recommended by the
Nominating and Corporate Governance Committee of the Board for nomination by the
Board, and shall each qualify as an “independent director” under the listing
standards of NASDAQ and the applicable rules of the SEC.

 

-17-



--------------------------------------------------------------------------------

(C) The remaining Director shall be the Chief Executive Officer of the Company.

(ii) Chairperson of the Board. The DT Designee who is the Chief Executive
Officer of DT (or, if such Person is unable to serve, another Person designated
by DT) shall have the right to be the Chairperson of the Board.

(iii) CEO Selection Committee of the Board. The Board shall establish a standing
CEO Selection Committee that has the exclusive right, by a majority vote of the
members of such committee, to select, appoint, hire, fire and recall from office
the Chief Executive Officer of the Company. The CEO Selection Committee shall
consist of five Directors, (A) three of whom shall be DT Affiliated Directors
(unless otherwise consented in writing by DT), and (B) two of whom shall be
Non-Affiliated Directors.

(iv) Other Committees of the Board. All other committees of the Board shall be
comprised so that there be at least one Non-Affiliated Director (or such greater
number as may be required by the rules of the SEC, NASDAQ or any other or
additional exchange on which the securities of the Company are listed, or any
other applicable securities Laws, including any requirement to have a minimum of
three Directors who qualify as an “independent director” under the listing
standards of NASDAQ and the applicable rules of the SEC on the Audit Committee)
on each committee. In addition, (x) the Chairperson of the Nominating and
Corporate Governance Committee of the Board shall be a Non-Affiliated Director
and (y) there shall be a transaction committee of the Board and the Chairperson
of such committee shall be a DT Affiliated Director.

(e) Less Than 50% or More Aggregate Voting Percentage. At all times when either
(i) the sum of the Voting Percentage of the DT Stockholder and the Voting
Percentage of the SoftBank Stockholder is less than 50% or (ii) no Voting
Security continues to be subject to the Proxy, then, in each case, each of the
DT Stockholder and the SoftBank Stockholder shall have the right to designate a
number of individuals to be nominees for election to the Board as follows so
long as, in the case of such Stockholder, its Voting Percentage is 10% or more:

(i) The number of such Stockholder’s Designees shall be equal to (x) such
Stockholder’s Voting Percentage multiplied by (y) the total number of Directors
that the Company would have if there were no vacancies, rounded to the nearest
whole number (and in any event not less than one), and the Company and the
Stockholders shall use their reasonable best efforts to cause such designees to
be elected to the Board; provided that (A) in the case of the DT Stockholder,
the number of Directors who are DT Affiliated Directors shall not in any event
exceed a number equal to the Voting Percentage of the DT Stockholder multiplied
by the total number of Directors that the Company would have if there were no
vacancies, rounded to the nearest whole number greater than zero; and (B) in the
case of the SoftBank Stockholder, the number of Directors who are SoftBank
Affiliated Directors shall not in any event exceed a number equal to the Voting
Percentage of the SoftBank Stockholder multiplied by the total

 

-18-



--------------------------------------------------------------------------------

number of Directors that the Company would have if there were no vacancies,
rounded to the nearest whole number greater than zero. If at any time the Voting
Percentage of any Stockholder is less than 10%, such Stockholder shall promptly
cause all of such Stockholder’s Designees then serving as Directors to resign
from the Board, and the contractual rights of such Stockholder to designate one
or more Stockholder’s Designees pursuant to this Article III shall forever
terminate.

(ii) Unless otherwise consented to in writing by the applicable Stockholder, the
Company shall cause any committee of the Board to include in its membership
(A) a number of a Stockholder’s Designees then serving as Directors equal to
(x) such Stockholder’s Voting Percentage multiplied by (y) the total number of
members that such committee would have if there were no vacancies on such
committee, rounded to the nearest whole number, in each case except to the
extent that such membership would violate the rules of the SEC, NASDAQ or any
other or additional exchange on which the securities of the Company are listed
(including any requirement to have a minimum of three Directors who qualify as
an “independent director” under the listing standards of NASDAQ and the
applicable rules of the SEC on the Audit Committee), or any other applicable
securities Laws; provided, however, that no committee may consist solely of
Affiliated Directors. In addition, the Chairperson of the Nominating and
Corporate Governance Committee of the Board shall be a Non-Affiliated Director.

(f) Excess Representation. Unless otherwise agreed by the parties, if at any
time the number of a Stockholder’s Designees then serving as Directors or as
members of any committee of the Board exceeds the number of a Stockholder’s
Designees that such Stockholder is entitled to designate to the Board or any
committee thereof pursuant to this Article III, such Stockholder shall promptly
cause the number of such Stockholder’s Designees then serving as Directors or as
members of such committee of the Board representing such excess to resign as
promptly as possible as Directors or committee members, as applicable.

(g) Qualification; Information. Each Stockholder’s Designee shall not be
prohibited or disqualified from serving as a Director pursuant to any rule or
regulation of the SEC, NASDAQ or any other or additional exchange on which
securities of the Company are listed or by applicable Law. Each of the
Stockholders shall, and shall cause such Stockholder’s Designees to, timely
provide the Company with accurate and complete information relating to such
Stockholder and such Stockholder’s Designees that may be required to be
disclosed by the Company under the Securities Act or the Exchange Act, including
such information required to be furnished by the Company with respect to such
Stockholder’s Designees in a proxy statement pursuant to Rule 14a-101
promulgated under the Exchange Act, and the nationality of such Stockholder’s
Designees. In addition, at the Company’s request, each of the Stockholders shall
cause such Stockholder’s Designees to complete and execute the Company’s
director and officer questionnaire prior to being elected to the Board or
standing for reelection at an annual meeting of stockholders or at such other
time as may be reasonably requested by the Company.

(h) Notice. With respect to each meeting of stockholders of the Company at which
Directors are to be elected, the Company shall provide each of the Stockholders
with written notice of such meeting not less than 120 days prior to the date
thereof (the “Meeting Notice”), and each of the Stockholders shall provide the
Company with written notice of the

 

-19-



--------------------------------------------------------------------------------

names (together with all other information requested by the Company pursuant to
Section 3.1(g)) of such Stockholder’s Designees to be nominated for election at
such meeting not more than 30 days following the delivery of such Meeting
Notice. If a Stockholder shall fail to timely provide the Company with the names
of that number of such Stockholder’s Designees equal to the number of such
Stockholder’s Designees that such Stockholder is entitled to designate pursuant
to this Article III, the Nominating and Corporate Governance Committee of the
Board shall nominate the incumbent Stockholder’s Designees serving on the Board
at the time such Meeting Notice was delivered to the Stockholder. If any of a
Stockholder’s Designee is not qualified, available or eligible to stand for
election, then the Stockholder that designated such Stockholder’s Designee may
name an acceptable and available replacement of such Stockholder’s Designee and
any such Stockholder’s Designee will be included as a nominee for election at
such meeting if written notice of the name of such Stockholder’s Designee is
provided to the Company within a reasonable period of time prior to the mailing
of the proxy statement for such meeting. The Company shall cause the Stockholder
Designees to be included in the slate of Directors approved and recommended by
the Board for election at such meeting and shall use its reasonable best efforts
to cause the election of each such Stockholder’s Designee, including soliciting
proxies in favor of the election of such Stockholder’s Designees at such
meeting.

(i) Increase in Size of Board. If the size of the Board is increased at any time
and, as a result of such increase, a Stockholder shall be entitled to designate
one or more additional Stockholder’s Designees based upon the increased size of
the Board and in accordance with this Section 3.1, then (i) such Stockholder
shall be entitled promptly to designate such additional Stockholder’s Designees,
and (ii) the Company shall cause the prompt appointment or election of such
Stockholder’s Designee(s) as Director(s).

(j) Resignation; Retirement; Death; Removal. Upon the resignation, retirement,
death or other removal (with or without cause) from office of any Stockholder’s
Designee serving as a Director at a time when such Stockholder that designated
such Stockholder’s Designee has the right under this Section 3.1 to designate a
replacement Stockholder Designee, (i) such Stockholder shall be entitled
promptly to designate a replacement Stockholder Designee and (ii) the Company
and the other Stockholder shall take all necessary actions to cause the prompt
appointment or election of such replacement Stockholder Designee as a Director;
provided that, if such Stockholder’s Designee is a Non-Affiliated Director, then
such Stockholder shall, prior to the removal and replacement of such
Non-Affiliated Director, consult with the Nominating and Corporate Governance
Committee of the Board and, if the other Stockholder would have a consultation
right on the designation of the replacement of such Non-Affiliated Director
pursuant to Section 3.1(a), 3.1(b) or 3.1(c), such other Stockholder.

(k) Notwithstanding anything to the contrary herein, the provisions of this
Section 3.1 are subject to the provisions of Section 6.3. In the event that the
SoftBank Stockholder shall no longer have its rights under this Section 3.1
pursuant to the provisions of Section 6.3, then at all times when both (i) the
sum of the Voting Percentage of the DT Stockholder and the Voting Percentage of
the SoftBank Stockholder is 50% or more and (ii) any Voting Security continues
to be subject to the Proxy, (A) the Board shall consist of fourteen Directors;
(B) out of such fourteen Directors, the DT Stockholder shall have the right to
designate ten DT Designees (with at least two of such DT Designees to be
designated following consultation with the then-serving Non-Affiliated Directors
and whom shall qualify as an “independent director” under the

 

-20-



--------------------------------------------------------------------------------

listing standards of NASDAQ and the applicable rules of the SEC, and with one of
such DT Designees being the Chief Executive Officer of DT (or, if such Person is
unable to serve, another Person designated by DT)); (C) out of such fourteen
Directors, three Directors shall not be designated by the DT Stockholder, but
shall be recommended by the Nominating and Corporate Governance Committee of the
Board for nomination by the Board, and shall qualify as an “independent
director” under the listing standards of NASDAQ and the applicable rules of the
SEC); and (D) the remaining Director shall be the Chief Executive Officer of the
Company.

Section 3.2 Specified Actions.

(a) Specified Actions Requiring Consent of DT. In addition to any other vote,
consent or approval required by the Company’s Organizational Documents, this
Agreement or applicable Law, prior to the DT Specified Actions Termination Date,
the Company shall not, and shall cause its Subsidiaries not to, take or agree to
take any of the following actions, in each case without the prior written
consent of DT, which consent DT may withhold in its sole discretion:

(i) create, incur, issue, assume or otherwise become liable for (including
through a merger, acquisition or otherwise) or refinance or guarantee any
Indebtedness (excluding any Permitted Debt) that would result in the Company and
its Subsidiaries, on a consolidated basis, having or being liable for
Indebtedness in an aggregate principal amount that would result in the Debt to
Cash Flow Ratio for the Company’s most recently ended four full fiscal quarters
for which financial statements are available to be greater than 5.25 to 1.0 on a
pro forma basis as if the additional Indebtedness had been incurred at the
beginning of such four-quarter period;

(ii) take any action or enter into any transaction that would reasonably be
expected to result in a breach of or default under any credit agreement,
indenture, note, or similar instrument or security to which DT or any of its
Affiliates is a party or is bound;

(iii) acquire (including by way of merger, recapitalization, reorganization,
liquidation or dissolution) any business, debt or equity interests, operations
or assets of any Person, or make any investment in or loan to any Person, in any
single transaction or series of related transactions (excluding the acquisition
of products and equipment in the ordinary course of business) (each, an
“Acquisition”), for consideration in excess of $1,000,000,000;

(iv) sell, lease, transfer, Encumber (other than Permitted Liens) or otherwise
dispose of (including by way of merger, recapitalization, reorganization,
liquidation or dissolution) any division, business, or operations of the Company
or any of its Subsidiaries, or any equity interests of the Company or any of its
Subsidiaries, in any single transaction or series of related transactions (each,
a “Disposition”), for consideration in excess of $1,000,000,000 (it being
understood that for the purposes of this Section 3.2(a)(iv) only, the foregoing
shall include (A) any merger, tender or exchange offer, amalgamation,
consolidation or similar transaction involving the Company, pursuant to which
the stockholders of the Company immediately prior to such merger, tender or
exchange offer, amalgamation, consolidation or similar transaction would own, as
of immediately after such transaction, less than 50% of the Voting

 

-21-



--------------------------------------------------------------------------------

Securities of the Company (or, in the case of a transaction where the Company or
its successor entity becomes a direct or indirect Subsidiary of a publicly
traded entity, own less than 50% of the voting securities of such publicly
traded entity) and (B) any sale or other disposition, directly or indirectly, of
all or substantially all of the assets of the Company and its Subsidiaries,
taken as a whole, or other liquidation of the Company, in each of cases (A) and
(B), whether in any single transaction or series of related transactions, and
regardless of the amount of consideration (each of the transactions described in
clause (A) and (B), a “Sale of the Company”));

(v) change the size of the Board;

(vi) issue any equity or equity-linked securities or other Voting Securities of
the Company or any of its Subsidiaries, in any single transaction or series of
related transactions (A) constituting 10% or more of the then outstanding shares
of Common Stock (other than (1) grants of incentive awards to officers or
employees of the Company or its Subsidiaries that are approved by the Board or
the applicable committee thereof or (2) issuances of securities to the Company
or any of its wholly owned Subsidiaries) or (B) for the purpose of redeeming or
purchasing any Indebtedness of the Company held by DT or its Affiliates;

(vii) (A) except as required by the Company’s Organizational Documents,
repurchase or redeem any equity (or equity-based) securities of the Company or
any of its non-wholly owned Subsidiaries, or (B) make any extraordinary or
in-kind dividend with respect to any of the equity (or equity-based) securities
of the Company or any of its Subsidiaries, other than a dividend on a pro rata
basis with respect to all stockholders of the Company or a dividend to the
Company or any of its wholly owned Subsidiaries; or

(viii) hire, or terminate without cause, its Chief Executive Officer, or agree
to do so (provided that, if DT has a right to designate any DT Designees
pursuant to Section 3.1(a), 3.1(b), 3.1(c) or 3.1(d), then such consent shall be
evidenced by a majority vote of the members of the CEO Selection Committee).

(b) Specified Actions Requiring Consent of SoftBank. In addition to any other
vote, consent or approval required by the Company’s Organizational Documents,
this Agreement or applicable Law, prior to the SoftBank Specified Actions
Termination Date, the Company shall not, and shall cause its Subsidiaries not
to, take or agree to take any of the following actions, in each case without the
prior written consent of SoftBank, which consent SoftBank may withhold in its
sole discretion:

(i) complete any Acquisition for consideration in excess of $1,000,000,000;

(ii) complete any Disposition for consideration in excess of $1,000,000,000
(other than a Sale of the Company, for which the prior written consent of
SoftBank shall not be required); or

 

-22-



--------------------------------------------------------------------------------

(iii) issue any equity or equity-linked securities or other Voting Securities of
the Company or any of its Subsidiaries, in any single transaction or series of
related transactions constituting 10% or more of the then outstanding shares of
Common Stock (other than (A) grants of incentive awards to officers or employees
of the Company or its Subsidiaries that are approved by the Board or the
applicable committee thereof, (B) issuances of securities to the Company or any
of its wholly owned Subsidiaries, (C) issuances in connection with an
Acquisition (provided that any issuance in connection with an Acquisition
covered by Section 3.2(b) shall remain subject to Section 3.2(b)) or (D) an
issuance in connection with a Sale of the Company).

(c) SoftBank Match Right for Sale of the Company. Subject to Section 6.3, prior
to the SoftBank Match Right Termination Date, the Company shall not, and shall
cause its Subsidiaries not to, enter into any binding definitive agreement to
effect a Sale of the Company to a Third Party (the “Offeror”), unless it shall
have first complied with the provisions of this Section 3.2(c):

(i) Sales Process Initiated by the Company. If the Company determines to
commence a process pursuant to which it will solicit offers from one or more
Third Parties for a Sale of the Company to a Third Party, then the Company shall
provide written notice to SoftBank at least 20 days prior to soliciting any such
offers from such Third Parties. During such 20 day period, SoftBank shall have
the right to make one bona fide written proposal to the Company for a Sale of
the Company to SoftBank (it being understood that, in connection therewith,
SoftBank shall be deemed to waive all of its rights under this Section 3.2(c)(i)
with respect to the process commenced by the Company if it involves any Schedule
6.3 Person (or Affiliate thereof) as a co-bidder or equity or debt financing
source without the prior written consent of the Board of Directors of the
Company). If SoftBank notifies the Board in writing that it does not intend to
submit such a proposal prior to the end of such 20 day period, then the Company
shall not be obligated to wait until the end of such 20 day period to solicit
offers from Third Parties for a Sale of the Company.

(ii) Offer Not In Connection with a Sales Process.

(A) If the Company receives a proposal from an Offeror for a Sale of the Company
to such Offeror (other than a proposal received pursuant to a process commenced
by the Company pursuant to Section 3.2(c)(i)), then at least 20 days (the “Match
Right Period”), prior to entering into any binding agreement to effect a Sale of
the Company to such Offeror, the Company shall deliver (1) a written notice (the
“Match Right Notice”) to SoftBank (with a copy to DT) setting forth the identity
of the Offeror, the proposed purchase price, form of consideration, and material
terms and conditions of the proposed Sale of the Company (collectively, the
“Offeror Proposed Terms”), (2) if a form of proposed definitive agreement with
the Offeror has been provided by the Offeror, a copy of such agreement, and
(3) a written certification that the Company believes in good faith (i) that the
Offeror Proposed Terms represent a bona fide proposal for the Sale of the
Company on the Offeror Proposed Terms and (ii) that a binding agreement for the
Sale of the Company could be obtainable on the Offeror Proposed Terms.

 

-23-



--------------------------------------------------------------------------------

(B) Following the delivery of a Match Right Notice, SoftBank shall be entitled,
during the Match Right Period, to submit to the Board one (subject to
Section 3.2(c)(ii)(C)) bona fide written proposal containing proposed terms for
a Sale of the Company to SoftBank (the “SoftBank Proposed Terms”) (it being
understood that, in connection therewith, SoftBank shall be deemed to waive all
of its rights under this Section 3.2(c)(ii) with respect to a Sale of the
Company to such Offeror if it involves any Schedule 6.3 Person (or Affiliate
thereof) as a co-bidder or equity or debt financing source without the prior
written consent of the Board of Directors of the Company).

(C) If, prior to entering into a binding definitive agreement to effect a Sale
of the Company to the Offeror, the Offeror proposes any material decrease to the
purchase price or any material change to the form of consideration in the Sale
of the Company, then the Company shall be required to deliver a new Match Right
Notice to SoftBank (with a copy to DT), and a new Match Right Period shall
commence.

(D) Subject to Section 3.2(c)(ii)(E), the Company shall not enter into any
binding definitive agreement to effect a Sale of the Company to the Offeror
unless the Board, by a majority vote of the Directors, determines in good faith,
as of or following the end of the Match Right Period, that the Offeror Proposed
Terms are more favorable to the Company’s stockholders (other than SoftBank)
than the SoftBank Proposed Terms, if any, submitted to the Board during the
Match Right Period (taking into account all relevant circumstances, including
legal, financial and regulatory aspects, all terms and conditions, and the
likelihood of consummation).

(E) Subject to Section 3.2(c)(ii)(C), if SoftBank notifies the Board in writing
that it does not intend to submit SoftBank Proposed Terms prior to the end of
the Match Right Period, then the Company shall not be obligated to wait until
the end of the Match Right Period to enter into any binding definitive agreement
to effect a Sale of the Company to the Offeror. In addition, subject to
Section 3.2(c)(ii)(C), if SoftBank does not submit SoftBank Proposed Terms prior
to the end of the Match Right Period with respect to any proposed Sale of the
Company to an Offeror, then SoftBank shall be deemed to have waived all of its
rights under this Section 3.2(c)(ii) with respect to any proposed Sale of the
Company to such Offeror.

Section 3.3 Organizational Documents Actions. In addition to any other vote,
consent or approval required by the Company’s Organizational Documents, this
Agreement or applicable Law, for so long as a Stockholder’s Voting Percentage is
5% or greater, the Company shall not amend or seek to amend its Organizational
Documents (including the creation of any stockholder rights plan or other
amendment intended to limit such Stockholder’s ownership or acquisition of
securities of the Company) in any manner that could limit, restrict or adversely
affect such Stockholder or its rights thereunder without the prior written
consent of such Stockholder, which consent may be withheld in its sole
discretion.

Section 3.4 Debt Defaults. The Company shall notify DT any time that it is
reasonably likely that the Company or any of its Subsidiaries will default on
any Indebtedness (as defined in the Business Combination Agreement) with a
principal amount greater than $75 million (a “Potential Default”). Thereupon, DT
shall have the right, but not the obligation, to provide or to have its
Affiliates provide new debt financing to the Company or such Subsidiary up to
the amount of the Indebtedness that is the subject of the Potential Default plus
any

 

-24-



--------------------------------------------------------------------------------

applicable prepayment or other penalties, on the same terms and conditions as
such Indebtedness (together with any waiver of the Potential Default). If DT
elects to provide or to cause its Affiliates to provide the Company or such
Subsidiary with new debt financing, the Company and such Subsidiary shall take
any actions reasonably requested by DT (i) to prepare documentation reflecting
the terms and conditions of the new debt financing; (ii) to repay the
Indebtedness that is the subject of the Potential Default; and (iii) to take any
other action necessary or desirable to avert the Potential Default.

Section 3.5 Information.

(a) Subject to Section 6.3, for so long as a Stockholder’s Voting Percentage is
10% or greater, such Stockholder shall be entitled to the information and
consultation rights set forth in this Section 3.5 with respect to the Company
and its Subsidiaries, in addition to any other vote, consent or approval rights
set forth herein, in the Company’s Organizational Documents or otherwise:
(i) such Stockholder shall be entitled to consult with the officers of the
Company with respect to the Company’s business and financial matters, including
management’s proposed annual operating plans, and, upon request, members of
management will meet with representatives of such Stockholder at mutually
agreeable times and places for such consultation, including to review progress
in achieving said plans; provided that such consultation shall not unreasonably
disrupt the normal operations of the Company or its Subsidiaries and such
Stockholder shall be responsible for any out-of-pocket costs and expenses
incurred by the Company in connection with such consultation; (ii) the Company
shall furnish such Stockholder with such available financial and operating data
and other information with respect to the business and properties of the Company
and its Subsidiaries as such Stockholder may reasonably request; provided that
such request must be made through the Company’s chief financial officer or one
or more individuals designated by such person, and in any event, if a
Stockholder Designee of such Stockholder is then serving as a Director, with all
information provided to members of the Board; and (iii) such Stockholder shall
be entitled to inspect all books and records and facilities and properties of
the Company at reasonable times and intervals.

(b) Subject to the requirements of applicable Law (including the regulations and
rules of NASDAQ and any other or additional exchange on which the securities of
the Company are listed), each of the Stockholders shall, and shall cause its
officers, directors, employees, accountants, counsel and consultants
(“Representatives”) and its Stockholder Designees to, keep confidential all
information and documents of the Company and its Affiliates obtained by it and
its Stockholder Designees (the “Company Information”) unless the Company
Information (i) is or becomes publicly available other than as a result of a
breach of this Section 3.5 by such Stockholder, including by way of actions
taken by its Representatives or its Stockholder Designees; (ii) was within the
possession of such Stockholder or its Stockholder Designees prior to being
furnished such information by or on behalf of the Company on a non-confidential
basis; provided that the source of such information was not known by such
Stockholder, its Representatives or its Stockholder Designees to be bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, the Company or any of its Subsidiaries with
respect to the Company Information; (iii) was available to such Stockholder or
its Stockholder Designees on a non-confidential basis from a source other than
the Company, any of its Subsidiaries or any of its or their Representatives;
provided that such source was not known to such Stockholder or its Stockholder
Designees to be bound by a

 

-25-



--------------------------------------------------------------------------------

confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, the Company or any of its Subsidiaries with
respect to such Company Information; or (iv) was independently developed by or
on behalf of such Stockholder without violating any of the obligations under
this Section 3.5. Each of the Stockholders shall, and shall cause its Controlled
Affiliates, Representatives and Affiliated Directors to, comply with applicable
Law regarding insider trading in the Company’s securities to the extent any of
them is in possession of Company Information.

(c) Each of the Stockholders hereby acknowledges that it is aware and will
advise its Representatives who are informed as to the matters which are the
subject of this Agreement, that the United States securities Laws prohibit any
Person who is in possession of material, non-public information concerning the
matters that are the subject of this Agreement from purchasing or selling
securities of the Company or from communicating such information to any other
Person under circumstances in which it is reasonably foreseeable that such
Person is likely to purchase or sell securities.

(d) For so long as the Voting Percentage of the DT Stockholder is 20% or
greater, the Company agrees that it will provide certain financial, accounting,
tax and other advisory services as reasonably requested by the DT Stockholder on
terms consistent with those contained in the letter agreement, dated
February 10, 2015, by and between DT and the Company.

Section 3.6 Director Consent Rights. In addition to any other vote, consent or
approval required by the Company’s Organizational Documents, this Agreement,
applicable Law or otherwise, during the term of this Agreement, each of the
Stockholders agrees not to, and shall cause its Affiliated Directors then
serving as Directors not to, support, enter into or vote in favor of (a) any
transaction in which the aggregate amount involved exceeds, or may be expected
to exceed, $120,000 between or involving both (i) the Company and (ii) such
Stockholder or an Affiliate of such Stockholder, unless such transaction is
approved unanimously by the Audit Committee of the Board (an “Approved
Transaction”), or (b) any amendment or modification to, extension or waiver of,
or statement of work under, an Approved Transaction, unless such amendment,
modification, extension, waiver or statement of work has been approved by a
majority of the Audit Committee.

Section 3.7 Acknowledgement of Voting Agreement and Proxy. The Company
acknowledges that, pursuant to the DT-SoftBank Agreement, SoftBank has agreed
to, and to cause its Controlled Affiliates to, vote its and their Voting
Securities as directed by DT and has granted to DT a proxy over its and their
Voting Securities, in each case, in accordance with the terms and subject to the
conditions set forth in the DT-SoftBank Agreement (such voting obligation and
proxy, the “Proxy”). The Company agrees to take such actions as reasonably
requested by DT to facilitate the Proxy as contemplated by the DT-SoftBank
Agreement.

Section 3.8 Top Up Procedures. In the event that the Voting Percentage of the
SoftBank Stockholder would be reduced to less than 22.5% or the Voting
Percentage of the DT Stockholder would be reduced to less than 30% after the
date hereof as a direct result of a proposed issuance by the Company of any
equity or equity-linked securities or other Voting

 

-26-



--------------------------------------------------------------------------------

Securities, in a public or private offering, regardless of the number of
purchasers, in exchange for cash (a “Dilutive Issuance”), the Stockholder shall
have the right to acquire newly issued Voting Securities issued directly from
the Company, either as part of the Dilutive Issuance or otherwise as determined
mutually by the Company and the Stockholder, up to an amount that would cause
the Stockholder’s Voting Percentage to equal its Voting Percentage as of
immediately prior to the Dilutive Issuance (the “Top Up Right,” and such newly
issued Voting Securities issued by the Company to the Stockholder pursuant to
such Top Up Right, the “Top Up Shares”). The price per share applicable to the
Top Up Shares shall be equal to the price per share applicable to the Dilutive
Issuance that triggered the Top Up Right; provided that if the price per share
applicable to the Dilutive Issuance is not available or readily determinable,
then the price per share applicable to the Top Up Shares shall instead be equal
to the average of the volume-weighted average prices per share of the Common
Stock on the national securities exchange on which the Common Stock is then
listed (as reported by Bloomberg L.P. or, if not reported therein, in another
authoritative source mutually selected by DT and SoftBank) for the ten
consecutive trading days immediately preceding the date that the Dilutive
Issuance is consummated or completed or as otherwise determined mutually by the
Company and the Stockholder. In the event the Company proposes to issue Voting
Securities that would constitute a Dilutive Issuance, the Company shall provide
a written notice of the Dilutive Issuance to each Stockholder (the “Dilutive
Issuance Notice”) no later than 10 Business Days prior to the Dilutive Issuance,
which Dilutive Issuance Notice shall set forth the proposed price per share of
the Voting Securities to be sold in the Dilutive Issuance and the number of
Voting Securities proposed to be sold in the Dilutive Issuance, and all other
material terms and conditions applicable to the Company’s proposed sale of
Voting Securities in the Dilutive Issuance. In the event that a Stockholder
elects to exercise its Top Up Right, it shall deliver a written notice (the “Top
Up Election”) to the Company no later than the 3rd Business Day prior to the
proposed date of the Dilutive Issuance as set forth in the Dilutive Issuance
Notice, which shall set forth the number of Voting Securities the Stockholder
intends to acquire from the Company pursuant to its Top Up Right. Following the
Company’s receipt of a Top Up Election, the Company shall (i) use reasonable
best efforts to take such actions as are necessary to issue the Top Up Shares to
the Stockholder, including by obtaining all consents and approvals required to
be obtained from the Company, its stockholders and any Governmental Entity and
making all necessary registrations and filings related thereto; and
(ii) promptly consummate such issuance to such Stockholder following the receipt
of all such required consents and approvals.

ARTICLE IV

CERTAIN TRANSFERS OF COMMON STOCK

Section 4.1 Certain Acquisitions.

(a) The Stockholders shall not, and shall cause their respective Affiliates not
to, directly or indirectly, alone, together or in concert with any other Person,
acquire, offer to acquire or agree to acquire (including from the Company)
Beneficial Ownership of any Common Stock that would cause the Voting Percentage
of both Stockholders, taken together, to exceed 80.1%, except in accordance with
Section 4.1(b) and the terms of the DT-SoftBank Agreement.

 

-27-



--------------------------------------------------------------------------------

(b) If any Stockholder or its Affiliates, either alone or as part of a group (as
such term is contemplated by Section 13d-5(b) of the Exchange Act) formed for
the purpose of making a Proposed Acquisition (as defined below) (together, the
“Acquiring Stockholder”), directly or indirectly acquires or proposes to acquire
Common Stock that would cause the Voting Percentage of both Stockholders, taken
together, to exceed 80.1% (the “Proposed Acquisition”), then such Acquiring
Stockholder shall offer to acquire all of the then-outstanding Common Stock at
the same price and on the same terms and conditions as the Proposed Acquisition
(the “Stockholder Purchase Offer”). The Stockholder Purchase Offer may
contemplate a merger or other consolidation, a tender offer or any other
transaction that permits the acquisition of all of the then-outstanding Common
Stock. The Acquiring Stockholder shall not, and shall cause its Affiliates not
to, consummate, in whole or in part, any Proposed Acquisition or Stockholder
Purchase Offer unless such Stockholder Purchase Offer is either (i) accepted and
approved by a majority of the Directors, which majority includes a majority of
the Non-Affiliated Directors, or (ii) accepted or approved by holders of a
majority of the Common Stock held by stockholders of the Company other than any
of the Stockholders and their respective Affiliates (either of clause (i) or
(ii), the “Required Approval”). The Acquiring Stockholder may, in its sole
discretion, withdraw any Stockholder Purchase Offer and terminate any Proposed
Acquisition at any time.

Section 4.2 Certain Dispositions.

(a) If any Stockholder intends to Transfer any Common Stock to a Third Party
(the “Proposed Acquiror”), as a result of which Transfer (to the knowledge of
such Stockholder following reasonable inquiry) the Proposed Acquiror’s Voting
Percentage would be greater than 30% (the “Proposed Sale”), then such
Stockholder shall not effect such Proposed Sale other than in accordance with
Section 4.2(b).

(b) No Proposed Sale shall be consummated unless (i) such Proposed Sale receives
approval by the Board (including the Required Approval) or (ii) the Proposed
Acquiror shall contemporaneously make a binding offer to acquire all of the
then-outstanding Common Stock at the same price and on the same terms and
conditions as the Proposed Sale (the “Acquiror Purchase Offer”). The Acquiror
Purchase Offer may contemplate a merger or other consolidation, a tender offer
or any other transaction that permits the acquisition of all of the
then-outstanding Common Stock.

ARTICLE V

REGISTRATION RIGHTS

Section 5.1 Shelf Registration. As soon as reasonably practicable following the
Closing, and in any event within 30 days thereof, the Company shall file, and
shall thereafter use its commercially reasonable efforts to make and keep
effective (including by renewing or refiling upon expiration), a shelf
registration statement permitting the resale from time to time on a delayed or
continuous basis pursuant to Rule 415 of the Securities Act by the Stockholders
of the Registrable Securities, which registration statement shall be filed on
(a) Form S-3, if the Company is then eligible to file a registration statement
on Form S-3 (pursuant to the General Instructions to Form S-3) (“S-3 Eligible”),
which Form S-3 shall be filed as an automatically effective registration
statement if the Company is eligible for such filing, or (b) any other

 

-28-



--------------------------------------------------------------------------------

appropriate form under the Securities Act for the type of offering contemplated
by a Stockholder, if the Company is not then S-3 Eligible. Thereafter, the
Company shall, as promptly as reasonably practicable following the written
request of a Stockholder (each, a “Requesting Stockholder”) for a resale of
Registrable Securities (a “Takedown Request”), file a prospectus supplement (a
“Takedown Prospectus Supplement”) to such shelf registration statement filed
under Rule 424 promulgated under the Securities Act with respect to resales of
the Registrable Securities pursuant to the Requesting Stockholder’s intended
method of distribution thereof, and to the extent such Takedown Prospectus
Supplement is not automatically effective upon filing, shall, subject to the
terms of this Article V, use its commercially reasonable efforts to cause such
prospectus supplement to be declared effective under the Securities Act promptly
after the filing thereof. Each Takedown Request shall specify the Registrable
Securities to be registered, their aggregate amount, and the intended method or
methods of distribution thereof. The Requesting Stockholder agrees to provide
the Company with such information in connection with a Takedown Request as may
be reasonably requested by the Company to ensure that the Takedown Prospectus
Supplement complies with the requirements of the Securities Act.

Section 5.2 Demand Registration. At any time that the shelf registration
statement required pursuant to Section 5.1 shall not be available for the resale
of the Registrable Securities, including if for any reason the Company shall be
ineligible to maintain or use a shelf registration statement, the Company shall,
as promptly as reasonably practicable following the written request of a
Requesting Stockholder for registration under the Securities Act of all or part
of the Registrable Securities (a “Demand Request”), file a registration
statement with the SEC (a “Demand Registration Statement”) with respect to
resales of the Registrable Securities pursuant to the Requesting Stockholder’s
intended method of distribution thereof, and shall, subject to the terms of this
Article V, use its commercially reasonable efforts to cause such Demand
Registration Statement to be declared effective under the Securities Act
promptly after the filing thereof; provided that such Demand Registration
Statement shall be filed on (a) Form S-3, if the Company is then S-3 Eligible,
or (b) any other appropriate form under the Securities Act for the type of
offering contemplated by the Requesting Stockholder, if the Company is not then
S-3 Eligible. Each Demand Request shall specify the Registrable Securities to be
registered, their aggregate amount, and the intended method or methods of
distribution thereof. The Requesting Stockholder agrees to provide the Company
with such information in connection with a Demand Request as may be reasonably
requested by the Company to ensure that the Demand Registration Statement
complies with the requirements of the Securities Act.

Section 5.3 Registration Obligations.

(a) Notwithstanding anything to the contrary set forth in Section 5.1 or
Section 5.2, the Company shall not be obligated to prepare, file or cause a
Demand Registration Statement or Takedown Prospectus Supplement to become
effective:

(i) unless the expected proceeds from the sale of the Registrable Securities to
be included in such Demand Registration Statement or Takedown Prospectus
Supplement is $100,000,000 or greater; and

 

-29-



--------------------------------------------------------------------------------

(ii) in the case of Registrable Shares, within 90 days after the effective date
of a Takedown Prospectus Supplement, a Demand Registration Statement or a
registration statement in which the Requesting Stockholder participated pursuant
to its piggy-back rights pursuant to Section 5.4 (provided that the number of
Registrable Shares included in such Piggy-Back Registration was not less than
60% of the number of Registrable Shares requested to be registered by the
Requesting Stockholder pursuant to the Piggy-Back Request related to such
Piggy-Back Registration), in each case with respect to Registrable Shares.

(b) Any Takedown Request or Demand Request may be revoked by notice from the
Requesting Stockholder to the Company at any time prior to the effective date of
the corresponding Takedown Prospectus Supplement or Demand Registration
Statement; provided that (i) the Requesting Stockholder reimburses the Company
for all reasonable, out-of-pocket expenses incurred by the Company in connection
with such Takedown Request or Demand Request, and (ii) the Requesting
Stockholder shall not make another Takedown Request or Demand Request with
respect to Registrable Shares during the 45 days following the date of a
revocation with respect to Registrable Shares.

(c) Notwithstanding anything in this Agreement to the contrary, the Company
shall be entitled to postpone and delay, for reasonable periods of time not in
excess of 60 days, but in no event more than twice in any 12-month period (a
“Blackout Period”), the filing or effectiveness of any Takedown Prospectus
Supplement or Demand Registration Statement or the offer or sale of any
Registrable Securities thereunder if one or more executive officers of the
Company shall determine in good faith that any such filing or the offering or
sale of any Registrable Securities thereunder would (i) impede, delay or
otherwise interfere with any pending or contemplated material acquisition,
disposition, corporate reorganization or other similar material transaction
involving the Company, (ii) based upon advice from the Company’s investment
banker or financial advisor, materially and adversely impede, delay or otherwise
interfere with any pending or contemplated financing, offering or sale of any
class of securities by the Company, (iii) require disclosure of material
non-public information which, if disclosed at such time, would not be in the
best interests of the Company and its stockholders, or (iv) have a material
adverse effect on the Company; provided that in the event that the Company
proposes to register Common Stock, whether or not for sale for its own account,
during a Blackout Period, each of the Stockholders shall have the right to
exercise its rights under Section 5.4 with respect to such registration, subject
to the limitations contained in this Agreement on the exercise of such rights.
Upon notice by the Company to each of the Stockholders of any such
determination, such Stockholder shall, except as required by applicable Law,
including any disclosure obligations under Section 13 of the Exchange Act, keep
the fact of any such notice strictly confidential, and during any Blackout
Period, promptly halt any offer, sale, trading or Transfer by it of any Common
Stock for the duration of the Blackout Period set forth in such notice (or until
such Blackout Period shall be earlier terminated in writing by the Company) and
promptly halt any use, publication, dissemination or distribution of any
prospectus or prospectus supplement covering such Registrable Securities for the
duration of the Blackout Period set forth in such notice (or until such Blackout
Period shall be earlier terminated in writing by the Company) and, if so
directed by the Company, shall deliver to the Company any copies then in its
possession of any such prospectus or prospectus supplement.

 

-30-



--------------------------------------------------------------------------------

(d) In connection with any offering pursuant to a Takedown Prospectus Supplement
or a Demand Registration Statement, the managing underwriter for such offering
shall be selected by the Requesting Stockholder (or, if there is more than one
Requesting Stockholder, by the Requesting Stockholders); provided, however, that
the managing underwriter must be a nationally recognized investment banking
firm.

Section 5.4 Piggy-Back Registration. If the Company at any time proposes or is
required to register any Common Stock or Company debt securities under the
Securities Act on its behalf or on behalf of any of its stockholders (including
any Requesting Stockholder), on a form and in a manner that would permit
registration of the Registrable Securities (other than in connection with
dividend reinvestment plans, rights offerings or a registration statement on
Form S-4 or S-8 or any similar successor form), the Company shall give each of
the Stockholders prompt written notice of its intent to do so not less than
15 Business Days prior to the contemplated filing date for such registration
statement. Upon the written request of any Stockholder (a “Piggy-Back Request”),
given within five Business Days following the time that such Stockholder was
given any such written notice (which Piggy-Back Request shall specify the number
of Registrable Securities requested to be registered on behalf of such
Stockholder) (the “Piggy-Back Securities”), the Company shall include in such
registration statement (a “Piggy-Back Registration”), subject to the provisions
of this Section 5.4 and, in the case of a registration on behalf of any of the
Company’s stockholders, subject to the rights of such stockholders, the number
of Registrable Securities set forth in such Piggy-Back Request.

Section 5.5 Cutbacks. In the event that (x) the Company proposes or is required
(other than pursuant to a Takedown Request or Demand Request) to register Common
Stock or Company debt securities in connection with an underwritten offering,
(y) one or both of the Stockholders has made a Piggy-Back Request with respect
to such offering, and (z) a nationally recognized investment banking firm
selected by the Company to act as managing underwriter thereof reasonably and in
good faith shall have advised the Company, the Stockholder(s) or any other
holder of Common Stock or Company debt securities intending to offer Common
Stock or Company debt securities in the offering, as applicable (each, an “Other
Holder”) in writing that, in its opinion, the inclusion in the registration
statement of some or all of the Common Stock or Company debt securities sought
to be registered by the Company, the Stockholder(s) or the Other Holder(s) would
adversely affect the price or success of the offering, the Company shall include
in such registration statement such number of shares of Common Stock or
principal amount of Company debt securities as the Company is advised can be
sold in such offering without such an effect (the “Maximum Number”) as follows
and in the following order of priority:

(a) if such registration is by the Company for its own account, (i) first, such
number of shares of Common Stock or principal amount of Company debt securities
as the Company proposes to register for its own account, (ii) second, to the
extent the number of shares of Common Stock or Company debt securities to be
included in the registration pursuant to clause (i) is less than the Maximum
Number, such number of Piggy-Back Securities as the Requesting Stockholder(s)
proposes to be included pursuant to a Piggy-Back Request (with such number of
Piggy-Back Securities allocated pro rata between the Requesting Stockholder(s)
in proportion to their respective Voting Percentages), and (iii) third, to the
extent the number of shares of Common Stock or Company debt securities to be
included in the registration pursuant to clauses (i) and (ii) is less than the
Maximum Number, such number of shares of Common Stock or principal amount of
Company debt securities as all Other Holders request to be included for their
own account (with such number of shares or principal amount of debt allocated
pro rata between the Other Holders in proportion to their respective Voting
Percentages); or

 

-31-



--------------------------------------------------------------------------------

(b) if such registration is pursuant to the demand registration rights of one or
more Other Holders, (i) first, such number of shares of Common Stock or
principal amount of Company debt securities as such Other Holder(s) and the
Requesting Stockholder(s) propose to be included (with such number of shares or
principal amount allocated pro rata among the Other Holder(s) and the Requesting
Stockholder(s) in proportion to their respective Voting Percentages), and
(ii) second, to the extent the number of shares of Common Stock or Company debt
securities to be included in the registration pursuant to clause (i) is less
than the Maximum Number, such number of shares of the Common Stock or principal
amount of Company debt securities as the Company requests to be included.

Section 5.6 Termination of Registration Obligation. The obligation of the
Company to register Registrable Securities pursuant to this Article V and
maintain the effectiveness of any shelf registration statement filed pursuant to
Section 5.1 and Section 5.2 shall terminate with respect to a Stockholder
(a) solely with respect to Registrable Shares, on the first date on which such
Stockholder’s Voting Percentage is less than 5%, and (b) solely with respect to
Registrable Debt, on the first date on which such Stockholder no longer
Beneficially Owns any Registrable Debt.

Section 5.7 Registration Procedures. (a) In connection with each registration
statement prepared pursuant to this Article V pursuant to which Registrable
Securities will be offered and sold, and in accordance with the intended method
or methods of distribution of the Registrable Securities as described in such
registration statement, the Company shall:

(i) use its commercially reasonable efforts to, as promptly as reasonably
practicable, prepare and file with the SEC a registration statement on an
appropriate registration form of the SEC and cause such registration statement
to become effective under the Securities Act promptly after the filing thereof,
which registration statement shall comply as to form in all material respects
with the requirements of the applicable form and include all financial
statements required by such form to be filed therewith; provided that before
filing a registration statement or prospectus or any amendments or supplements
thereto, the Company shall furnish to one counsel selected by the Requesting
Stockholder(s) draft copies of all such documents proposed to be filed at least
five Business Days prior to such filing, which documents will be subject to the
reasonable review and comment of the Requesting Stockholder(s) and its agents
and Representatives and the underwriters, if any, and the Company shall not file
any amendment or supplement to a Takedown Prospectus Supplement or Demand
Registration Statement to which the Requesting Stockholder(s) or the
underwriters, if any, shall reasonably object;

(ii) use its commercially reasonable efforts to, as promptly as reasonably
practicable, furnish without charge to the Requesting Stockholder(s) and the
underwriters, if any, at least one conformed copy of the registration statement
and each post-effective amendment or supplement thereto (including all schedules
and exhibits but excluding all documents incorporated or deemed incorporated
therein by reference,

 

-32-



--------------------------------------------------------------------------------

unless requested in writing by the Requesting Stockholder(s) or an underwriter,
except to the extent such exhibits and schedules are currently available via the
SEC’s Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”)) and
such number of copies of the registration statement and each amendment or
supplement thereto (excluding exhibits and schedules) and the summary,
preliminary, final, amended or supplemented prospectuses included in such
registration statement as the Requesting Stockholder(s) or the underwriters, if
any, may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities being sold by the Requesting
Stockholder(s) (the Company hereby consents to the use in accordance with the
U.S. securities Laws of such registration statement (or post-effective amendment
thereto) and each such prospectus (or preliminary prospectus or supplement
thereto) by the Requesting Stockholder(s) and the underwriters, if any, in
connection with the offering and sale of the Registrable Securities covered by
such registration statement or prospectus);

(iii) use its commercially reasonable efforts to keep such registration
statement effective until the date that is 45 days after the date such
registration statement is initially declared effective (or such shorter period
as shall terminate when all of the securities covered by the registration
statement have been disposed or withdrawn, or if such registration statement
relates to a firm commitment underwritten offering, such longer period as, in
the opinion of counsel for the underwriters for such offering, a prospectus is
required under the Securities Act to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer (but not in excess of 90
days) (the “Effective Period”), prepare and file with the SEC such amendments,
post-effective amendments and supplements to the registration statement and the
prospectus as may be necessary to maintain the effectiveness of the registration
for the Effective Period) and cause the prospectus (and any amendments or
supplements thereto) to be filed with the SEC;

(iv) use its commercially reasonable efforts to, as promptly as reasonably
practicable, register or qualify the Registrable Securities covered by such
registration statement under such other securities or “blue sky” laws of such
jurisdictions in the United States as are reasonably necessary, keep such
registrations or qualifications in effect for so long as the registration
statement remains in effect, and do any and all other acts and things which may
be reasonably necessary to enable the Requesting Stockholder(s) or any
underwriter to consummate the disposition of the Registrable Securities in such
jurisdictions; provided, however, that in no event shall the Company be required
to (A) qualify to do business as a foreign corporation in any jurisdiction where
it would not, but for the requirements of this subparagraph (iv), be required to
be so qualified, (B) execute or file any general consent to service of process
under the Laws of any jurisdiction, (C) take any action that would subject it to
service of process in suits other than those arising out of the offer and sale
of the securities covered by the registration statement, or (D) subject itself
to taxation in any jurisdiction where it would not otherwise be obligated to do
so, but for this subparagraph (iv);

(v) use its commercially reasonable efforts to, as promptly as reasonably
practicable, cause all Registrable Shares covered by such registration
statement, if any, to be listed (after notice of issuance) on NASDAQ or on the
principal securities exchange or interdealer quotation system on which the
Common Stock is then listed or quoted;

 

-33-



--------------------------------------------------------------------------------

(vi) use its commercially reasonable efforts to promptly notify the Requesting
Stockholder(s) and the managing underwriter or underwriters, if any, after
becoming aware thereof, (A) when the registration statement or any related
prospectus or any amendment or supplement thereto has been filed, and, with
respect to the registration statement or any post-effective amendment, when the
same has become effective, (B) of any request by the SEC or any U.S. state
securities authority for amendments or supplements to the registration statement
or the related prospectus or for additional information, (C) of the issuance by
the SEC of any stop order suspending the effectiveness of the registration
statement or the initiation of any proceedings for that purpose, (D) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose, or (E) within the Effective
Period of the happening of any event or the existence of any fact which makes
any statement in the registration statement or any post-effective amendment
thereto, prospectus or any amendment or supplement thereto, or any document
incorporated therein by reference untrue in any material respect or which
requires the making of any changes in the registration statement or
post-effective amendment thereto or any prospectus or amendment or supplement
thereto so that they will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading;

(vii) during the Effective Period, use its commercially reasonable efforts to
obtain, as promptly as practicable, the withdrawal of any order enjoining or
suspending the use or effectiveness of the registration statement or any
post-effective amendment thereto or the lifting of any suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
at the earliest date reasonably practicable;

(viii) use its commercially reasonable efforts to deliver promptly to the
Requesting Stockholder(s) and the managing underwriters, if any, copies of all
correspondence between the SEC and the Company, its counsel or auditors and all
memoranda relating to discussions with the SEC or its staff with respect to the
registration statement (except to the extent such correspondence is currently
available via EDGAR) and permit the Requesting Stockholder(s) to do such
investigation with respect to information contained in or omitted from the
registration statement as it deems reasonably necessary for the purpose of
conducting due diligence with respect to the Company; provided that any such
investigation shall not interfere unreasonably with the Company’s business;

(ix) use its commercially reasonable efforts to, as promptly as reasonably
practicable, provide and cause to be maintained a transfer agent and registrar
for all Registrable Shares covered by such registration statement not later than
the effective date of such registration statement;

 

-34-



--------------------------------------------------------------------------------

(x) use its commercially reasonable efforts to cooperate with the Requesting
Stockholder(s) and the managing underwriter or underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing the
Registrable Securities to be sold under the registration statement in a form
eligible for deposit with the Depository Trust Corporation not bearing any
restrictive legends (other than as required by the Depository Trust Corporation)
and not subject to any stop transfer order with any transfer agent, and cause
such Registrable Securities to be issued in such denominations and registered in
such names as the managing underwriters, if any, may request in writing or, if
not an underwritten offering, in accordance with the instructions of the
Requesting Stockholder(s), in each case at least two Business Days prior to any
sale of Registrable Securities;

(xi) in the case of a firm commitment underwritten offering, use its
commercially reasonable efforts to, as promptly as reasonably practicable, enter
into an underwriting agreement customary in form and substance (taking into
account the Company’s prior underwriting agreements) for firm commitment
underwritten secondary offerings of the nature contemplated by the applicable
registration statement;

(xii) use its commercially reasonable efforts to, as promptly as reasonably
practicable, obtain an opinion from the Company’s counsel and a “cold comfort”
letter from the Company’s independent public accountants (and, if necessary, any
other independent certified public accountants of any Subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data is, or is required to be, included in the registration statement)
in customary form and covering such matters as are customarily covered by such
opinions and “cold comfort” letters in connection with an offering of the nature
contemplated by the applicable registration statement;

(xiii) use its commercially reasonable efforts to, as promptly as reasonably
practicable, provide to counsel to the Requesting Stockholder(s) and to the
managing underwriters, if any, and no later than the time of filing of any
document which is to be incorporated by reference into the registration
statement or prospectus (after the initial filing of such registration
statement), copies of any such document;

(xiv) cause its officers to fully cooperate with the marketing of the
Registrable Securities covered by the registration statement, including, at the
recommendation or request of the underwriters, making themselves available to
participate in “road-show,” “one-on-one,” and other customary marketing
activities in such locations (domestic and foreign) as recommended by the
underwriter(s);

(xv) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC and any applicable national
securities exchange; and

(xvi) use its commercially reasonable efforts to comply with the requirements of
Rule 144(c)(1) with respect to public information about the Company.

 

-35-



--------------------------------------------------------------------------------

(b) In the event that the Company would be required, pursuant to
Section 5.7(a)(vi)(E), to notify the Requesting Stockholder(s) or the managing
underwriter or underwriters, if any, of the happening of any event specified
therein, the Company shall, subject to Section 5.3(c), as promptly as
practicable, prepare and furnish to the Requesting Stockholder(s) and to each
such underwriter a reasonable number of copies of a prospectus supplemented or
amended so that, as thereafter delivered to purchasers of Registrable Securities
that have been registered pursuant to this Agreement, such prospectus shall not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Requesting Stockholder(s) agrees that, upon receipt of any notice from the
Company pursuant to Section 5.7(a)(vi)(E), it shall, and shall use its
reasonable best efforts to, cause any sales or placement agent or agents for the
Registrable Securities and the underwriters, if any, to forthwith discontinue
disposition of the Registrable Securities until such Person shall have received
copies of such amended or supplemented prospectus and, if so directed by the
Company, to destroy all copies, other than permanent file copies, then in its
possession of the prospectus (prior to such amendment or supplement) covering
such Registrable Securities as soon as practicable after such Requesting
Stockholder’s or Requesting Stockholders’ receipt of such notice.

(c) (i) If requested by the managing underwriter for an underwritten offering
(primary or secondary) of any equity securities of the Company, the Requesting
Stockholder(s) agrees not to effect any Transfer of any Registrable Shares,
including any sale pursuant to Rule 144, and not to effect any Transfer of any
other equity security of the Company (in each case, other than as part of such
underwritten public offering) during the ten days prior to, and during the
90-day period (or such longer period as the Requesting Stockholder(s) agrees
with the underwriter of such offering) beginning on, the consummation of any
underwritten public offering covered by a registration statement referred to in
Section 5.4 if the Requesting Stockholder(s) is permitted to include Registrable
Shares thereunder.

(ii) The Company hereby agrees that if it shall previously have received a
request pursuant to Section 5.1 or Section 5.2 for registration of Registrable
Securities in an underwritten offering, and if such previous registration shall
not have been withdrawn or abandoned, the Company, if requested by the managing
underwriter for such underwritten offering, shall not Transfer to a third party
or third parties any Common Stock, any other equity security of the Company or
any security convertible into or exchangeable for any equity security of the
Company until the earlier of (A) 90 days after the effective date of such
registration statement and (B) such time as all of the Registrable Securities
covered by such registration statement have been distributed; provided, however,
that notwithstanding the foregoing, the Company may Transfer Common Stock or
such other securities (1) as part of such underwritten offering, (2) pursuant to
a registration statement on Form S-8 or Form S-4 under the Securities Act or any
successor or similar form, (3) as part of a transaction under Rule 145 of the
Securities Act, (4) in one or more private transactions that would not interfere
with the method of distribution contemplated by such registration statement, or
(5) if such Transfer was publicly announced or agreed to in writing by the
Company prior to the date of the receipt of such request pursuant to
Section 5.1.

 

-36-



--------------------------------------------------------------------------------

(d) The Requesting Stockholder(s) shall furnish to the Company in writing such
information regarding the Requesting Stockholder(s) and its intended method of
distribution of the Registrable Securities as the Company may from time to time
reasonably request in writing in order for the Company to comply with its
obligations under all applicable securities and other Laws and to ensure that
the prospectus relating to such Registrable Securities conforms to the
applicable requirements of the Securities Act and the rules and regulations
thereunder. The Requesting Stockholder(s) shall promptly notify the Company of
any inaccuracy or change in information previously furnished by the Requesting
Stockholder(s) to the Company or of the occurrence of any event, in either case
as a result of which any prospectus relating to the Registrable Securities
contains or would contain an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and promptly furnish to the Company any additional information
required to correct and update any previously furnished information or required
so that such prospectus shall not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(e) In the case of any underwritten offering of shares of Common Stock
registered under a Takedown Prospectus Supplement or a Demand Registration
Statement, or in the case of a registration under Section 5.4 if the Company has
entered into an underwriting agreement in connection therewith, all shares of
Common Stock to be included in such offering or registration, as the case may
be, shall be subject to the applicable underwriting agreement and no Person may
participate in such offering or registration unless such Person agrees to sell
such Person’s securities on the basis provided therein and completes and
executes all questionnaires, indemnities, underwriting agreements and other
documents (other than powers of attorney) which must be executed in connection
therewith, and provides such other information to the Company or the underwriter
as may be reasonably requested to offer or register such Person’s Common Stock.

Section 5.8 Registration Expenses. Each of the Stockholders shall bear all agent
fees and commissions, underwriting discounts and commissions and fees and
disbursements of its counsel and accountants in connection with any registration
and sale of any Registrable Securities by it, including pursuant to Section 5.1
or Section 5.4. Except as otherwise provided in this Agreement, the Company
shall bear all other fees and expenses in connection with any registration
statement for the registration of any Registrable Securities, including all
registration and filing fees, all printing costs and all fees and expenses of
counsel and accountants for the Company.

Section 5.9 Indemnification; Contribution. (a) The Company shall, and it hereby
agrees to, indemnify and hold harmless each of the Stockholders and its
Controlling Persons, if any, and each underwriter and its Controlling Persons,
if any, in any offering or sale of the Registrable Securities, including
pursuant to Section 5.1, Section 5.2 or Section 5.4, against any losses, claims,
damages or liabilities, actions or proceedings (whether commenced or threatened)
in respect thereof and expenses (including actual out-of-pocket fees of counsel
reasonably incurred) (collectively, “Claims”) to which each such indemnified
party may become subject, insofar as such Claims (including any amounts paid in
settlement effected with the

 

-37-



--------------------------------------------------------------------------------

consent of the Company as provided herein), or actions or proceedings in respect
thereof, arise out of, relate to, are in connection with, or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
registration statement, or any preliminary or final prospectus contained
therein, or any amendment or supplement thereto, or any document incorporated by
reference therein, or arise out of, relate to, are in connection with, or are
based upon any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, and the
Company shall, and it hereby agrees to, reimburse periodically any such
Stockholder or underwriter for any actual out-of-pocket legal or other actual
out-of-pocket expenses reasonably incurred by it in connection with
investigating or defending any such Claims; provided, however, that the Company
shall not be liable to any such Person in any such case to the extent that any
such Claims arise out of, relate to, are in connection with, or are based upon
an untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement, or preliminary or final prospectus, or
amendment or supplement thereto, in reliance upon information furnished to the
Company by any Stockholder, any underwriter or any Representative of such
Stockholder, expressly for use therein, or by such Stockholder’s failure to
furnish the Company, upon request, with the information with respect to such
Stockholder, or any underwriter or Representative of such Stockholder, or such
Stockholder’s intended method of distribution, that is the subject of the untrue
statement or omission.

(b) Each of the Stockholders shall, and hereby agrees to, (i) indemnify and hold
harmless the Company, its directors, officers, employees and Controlling
Persons, if any, and each underwriter, its partners, officers, directors,
employees and Controlling Persons, if any, in any offering or sale of
Registrable Securities by it against any Claims to which each such indemnified
party may become subject, insofar as such Claims (including any amounts paid in
settlement as provided herein), or actions or proceedings in respect thereof,
arise out of, relate to, are in connection with, or are based upon an untrue
statement or alleged untrue statement of a material fact contained in any
registration statement, or any preliminary or final prospectus contained
therein, or any amendment or supplement thereto, or any document incorporated by
reference therein, or arise out of, relate to, are in connection with, or are
based upon any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case only to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by such
Stockholder expressly for use therein, and (ii) reimburse the Company for any
actual out-of-pocket legal or other out-of-pocket expenses reasonably incurred
by the Company in connection with investigating or defending any such Claim.

(c) Each of the Stockholders and the Company agree that if, for any reason, the
indemnification provisions contemplated by Section 5.9(a) or Section 5.9(b) are
unavailable to or are insufficient to hold harmless an indemnified party in
respect of any Claims referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such Claims in such proportion as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and the indemnified party, on
the other hand, with respect to the applicable offering of securities. The
relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other

 

-38-



--------------------------------------------------------------------------------

things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by such indemnifying party or by such indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. If, however, the allocation in
the first sentence of this Section 5.9(c) is not permitted by applicable Law,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative faults, but also the relative benefits of the indemnifying party
and the indemnified party, as well as any other relevant equitable
considerations. The parties hereto agree that it would not be just and equitable
if contributions pursuant to this Section 5.9(c) were to be determined by pro
rata allocation or by any other method of allocation which does not take into
account the equitable considerations referred to in the preceding sentences of
this Section 5.9(c). The amount paid or payable by an indemnified party as a
result of the Claims referred to above shall be deemed to include (subject to
the limitations set forth in Section 5.10) any actual out-of-pocket legal or
other out-of-pocket fees or expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action, proceeding
or claim. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

Section 5.10 Indemnification Procedures. (a) If an indemnified party shall
desire to assert any claim for indemnification provided for under Section 5.9 in
respect of, arising out of or involving a Claim against such indemnified party,
such indemnified party shall notify the Company, the DT Stockholder or the
SoftBank Stockholder, as the case may be (the “Indemnifying Party”), in writing
of such Claim, the amount or the estimated amount of damages sought thereunder
to the extent then ascertainable (which estimate shall not be conclusive of the
final amount of such Claim), any other remedy sought thereunder, any relevant
time constraints relating thereto and, to the extent practicable, any other
material details pertaining thereto (a “Claim Notice”) promptly after receipt by
such indemnified party of written notice of the Claim; provided, however, that
failure to provide a Claim Notice shall not affect the indemnification
obligations provided hereunder except to the extent the Indemnifying Party shall
have been materially prejudiced as a result of such failure. The indemnified
party shall deliver to the Indemnifying Party, promptly after the indemnified
party’s receipt thereof, copies of all notices and documents (including court
papers) received by the indemnified party relating to the Claim; provided,
however, that failure to provide any such copies shall not affect the
indemnification obligations provided hereunder except to the extent the
Indemnifying Party shall have been materially prejudiced as a result of such
failure.

(b) If a Claim is made against an indemnified party, the Indemnifying Party will
be entitled to participate in the defense thereof and, if it so chooses, to
assume the defense thereof with separate counsel selected by the Indemnifying
Party and reasonably satisfactory to the indemnified party. Should the
Indemnifying Party so elect to assume the defense of a Claim, the Indemnifying
Party will not be liable to the indemnified party for legal expenses
subsequently incurred by the indemnified party in connection with the defense
thereof, unless the Claim involves potential conflicts of interest or
substantially different defenses for the indemnified party and the Indemnifying
Party. If the Indemnifying Party assumes such defense, the indemnified party
shall have the right to participate in the defense thereof and to employ
counsel, at its own expense (except as provided in the immediately preceding
sentence), separate

 

-39-



--------------------------------------------------------------------------------

from the counsel employed by the Indemnifying Party. The Indemnifying Party
shall be liable for the actual out-of-pocket fees and expenses of counsel
reasonably incurred by the indemnified party for any period during which the
Indemnifying Party has not assumed the defense thereof and as otherwise
contemplated by the two immediately preceding sentences. If the Indemnifying
Party chooses to defend any Claim, the other party shall cooperate in the
defense or prosecution thereof. Such cooperation shall include the retention and
(upon the Indemnifying Party’s request) the provision to the Indemnifying Party
of records and information that are reasonably relevant to such Claim, and use
of reasonable efforts to make employees available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder. Whether or not the Indemnifying Party shall have assumed the defense
of a Claim, the indemnified party shall not admit any liability with respect to,
or settle, compromise or discharge, such Claim without the Indemnifying Party’s
prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed). The Indemnifying Party may pay, settle or compromise a
Claim without the written consent of the indemnified party, so long as such
settlement (i) includes an unconditional release of the indemnified party from
all liability in respect of such Claim, (ii) does not subject the indemnified
party to any injunctive relief or other equitable remedy, and (iii) does not
include a statement or admission of fault, culpability or failure to act by or
on behalf of any indemnified party.

Section 5.11 Transferee Registration Rights. Any transferee who acquires at
least 5% of either the Registrable Shares or the Registrable Debt pursuant to a
Transfer that is not registered under the Securities Act (each, a “Registrable
Securities Transferee”) shall be entitled to enjoy the same registration and
other rights pursuant to this Article V as does the Stockholder that effected
such Transfer so long as the Registrable Shares or the Registrable Debt held by
such Registrable Securities Transferee may not be sold or disposed of pursuant
to Rule 144 without volume limitations at the time when such Registrable
Securities Transferee seeks to exercise its rights pursuant to this Agreement.
Any Registrable Securities Transferee shall enjoy such right pursuant to this
Section 5.11 if and to the extent the Company shall have received (x) written
notice from the Stockholder that effected such Transfer stating the name and
address of such Registrable Securities Transferee and identifying the amount of
Registrable Shares or Registrable Debt with respect to which such rights under
this Article V apply and (y) a written agreement from such Registrable
Securities Transferee to be bound by all of the relevant terms of this Article
V. In relation to any such Registrable Securities Transferee, the terms “DT
Stockholder,” “SoftBank Stockholder” “Stockholder” or “Requesting Stockholder,”
as the case may be, as used in this Article V shall, where appropriate, be
deemed to refer to such Registrable Securities Transferee. After such Transfer,
the Stockholder that effected such Transfer shall retain its rights under this
Agreement with respect to all other Registrable Securities owned by such
Stockholder. Upon the request of the Stockholder that effected such Transfer,
the Company shall execute a registration rights agreement with such Registrable
Securities Transferee or a proposed Registrable Securities Transferee
substantially similar to the applicable sections of this Article V.

 

-40-



--------------------------------------------------------------------------------

ARTICLE VI

NON-COMPETITION

Section 6.1 Non-Competition. Each of the Stockholders agrees that (a) for the
period commencing at the Closing and expiring on the date that is six months
after the first date on which such Stockholder’s Voting Percentage is less than
10%, neither such Stockholder nor any of its Controlled Affiliates shall
directly engage in the provision to retail mass market customers in the
Territory through a terrestrial facilities-based network of Commercial Mobile
Radio Services, Broadband Internet Access Service or acting as a Multichannel
Video Programming Distributor, in each case as such term is defined by the
Federal Communications Commission as of the date of the Business Combination
Agreement, including conventional mobile virtual network operator, but in each
case excluding the provision of (i) devices, software, apps, advertising and
“over-the-top” services on or through mobile, wireless or wired networks,
(ii) resale of network services ancillary to providing Internet of Things
products or services, including autonomous driving, accident prevention,
monitoring and security, smart agriculture, demand forecasting, consumer
services, preventative medicine, health monitoring and smart houses and mapping
services, and/or (iii) satellite-based services, and (b) in the case of the DT
Stockholder, for the period commencing at the Closing and expiring on the first
anniversary of the termination of the Trademark License in accordance with its
terms and, in the case of the SoftBank Stockholder, at any time after the
Closing, manufacture, market or distribute any products or services under, or
use in any way, the trademark T-MOBILE in connection with any of the activities
described in clause (a) (subject to the exceptions therein), other than by the
Company and its Affiliates in accordance with the terms of the Trademark License
(each of (a) and (b), a “Competing Business”). Each of the Stockholders further
agrees that, during the applicable period set forth in clause (a) or (b), it
will not acquire an interest in (whether as a stockholder, member or partner,
but in each case excluding any such interest not exceeding 10% of the voting
equity of a Person engaged in a Competing Business or any such interests in a
Person engaged in a Competing Business if the aggregate purchase price for all
of such interests is less than $50,000,000), or manage, operate, or control, or
act as or have the right to appoint a director of, any Person engaged in a
Competing Business (other than the Company and its Subsidiaries) (it being
understood that no ownership permitted by this sentence shall be considered to
be a breach of any other part of this Section 6.1). If the final judgment of a
court of competent jurisdiction declares any term or provision of this
Section 6.1 invalid or unenforceable, the parties hereto agree that the court
making the determination of invalidity or unenforceability shall have the power
to and shall reform this Section 6.1 to reduce the time, geographic area and/or
scope of activity, to delete specific words or phrases, and/or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified.

Section 6.2 Reasonable Scope. Each of the Stockholders acknowledges and agrees
that the agreements and covenants set forth in Section 6.1 are (a) necessary to
protect the legitimate business interests of the Company, (b) reasonable as to
time, geographic area and scope of activity and do not impose a greater
restraint on the activities of such Stockholder than is reasonably necessary to
protect such legitimate business interests of the Company, and (c) reasonable in
light of the consideration and other value provided, directly or indirectly, to

 

-41-



--------------------------------------------------------------------------------

such Stockholder by the Company pursuant to this Agreement and the Business
Combination Agreement. Each of the Stockholders hereby waives any and all rights
to contest the validity of the agreements and covenants set forth in Section 6.1
on the ground of the reasonableness of the length of their term or the breadth
of their geographic area or scope of activity.

Section 6.3 Consequences of Certain Vision Fund Activities. In the event that
any Vision Fund Person acquires (a) any interest (whether as a stockholder,
member or partner) in excess of 10% of the voting equity of any of the Persons
set forth on Schedule 6.3 or any successor thereto (whether by merger, spin-off,
split-off, reorganization, recapitalization, liquidation, dissolution,
acquisition or disposition of material assets or equity interests or otherwise)
(each, a “Schedule 6.3 Person”), then the SoftBank Stockholder shall
(i) immediately give written notice thereof to the Company and (ii) be deemed to
automatically, irrevocably and immediately waive all rights it may then or in
the future have under Section 3.1, Section 3.2(c) and Section 3.5(a). If the
final judgment of a court of competent jurisdiction declares any term or
provision of this Section 6.3 invalid or unenforceable, the parties hereto agree
that the court making the determination of invalidity or unenforceability shall
have the power to and shall reform this Section 6.3 to reduce the time,
geographic area and/or scope of activity, to delete specific words or phrases,
and/or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified. The SoftBank Stockholder acknowledges and
agrees that the agreements and covenants set forth in this Section 6.3 are (a)
necessary to protect the legitimate business interests of the Company, (b)
reasonable as to time, geographic area and scope of activity and do not impose a
greater restraint on the activities of the SoftBank Stockholder than is
reasonably necessary to protect such legitimate business interests of the
Company, and (c) reasonable in light of the consideration and other value
provided, directly or indirectly, to the SoftBank Stockholder by the Company
pursuant to this Agreement and the Business Combination Agreement. The SoftBank
Stockholder hereby waives any and all rights to contest the validity of the
agreements and covenants set forth in this Section 6.3 on the ground of the
reasonableness of the length of their term or the breadth of their geographic
area or scope of activity.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Injunctive Relief. The parties acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached, and that monetary damages, even if available, would not be
an adequate remedy therefor. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the performance of terms and provisions of this
Agreement in any court referred to in Section 7.6(a), without proof of actual
damages (and each party hereby waives any requirement for the securing or
posting of any bond in connection with any such remedy), this being in addition
to any other remedy to which they are entitled at law or in equity. The parties
further agree not to assert that a remedy of specific enforcement is
unenforceable, invalid, contrary to law or inequitable for any reason, or to
assert that a remedy of monetary damages would provide an adequate remedy for
any such breach.

 

-42-



--------------------------------------------------------------------------------

Section 7.2 Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, heirs, legal
representatives and permitted assigns. Except as otherwise provided in this
Agreement, no party may directly or indirectly assign any of its rights or
delegate any of its obligations under this Agreement, without the prior written
consent of the other parties; provided that, without the written consent of the
other parties, (a) each Stockholder may assign any of its rights or obligations
hereunder, in whole or in part, to any Person that will be a successor to or
that will acquire Control of such Stockholder, whether by merger, consolidation
or sale of all or substantially all of its assets, (b) the Company’s obligations
will succeed to any Person that will be a successor to the Company, whether by
merger, consolidation or sale of all or substantially all of its assets, and
(c) each Stockholder may assign certain of its rights in accordance with
Section 5.11. Any purported direct or indirect assignment in violation of this
Section 7.2 shall be null and void ab initio.

Section 7.3 Amendments; Waiver. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, and no extension of time for the performance
of any of the obligations hereunder, shall be valid or binding unless set forth
in writing and duly executed by the parties. Any such waiver shall constitute a
waiver only with respect to the specific matter described in such writing and
shall in no way impair the rights of any party granting any waiver in any other
respect or at any other time. The waiver by the Company or any Stockholder of a
breach of, or a default under, any of the provisions hereof, or to exercise any
right or privilege hereunder, shall not be construed as a waiver of any other
breach or default of a similar nature, or as a waiver of any of such provisions,
rights or privileges hereunder. Except as expressly provided in this Agreement,
the rights and remedies herein provided are cumulative and none is exclusive of
any other, or of any rights or remedies that any party may otherwise have at law
or in equity.

Section 7.4 Termination. Except as otherwise provided in this Agreement
(including Section 5.6(b)), this Agreement shall terminate with respect to any
particular Stockholder at any time after which such Stockholder’s Voting
Percentage is less than 5%; provided, however, that (a) the obligations of the
Company under Section 3.2(a) shall terminate on the DT Specified Actions
Termination Date, and the obligations of the Company under Section 3.2(b) shall
terminate on the SoftBank Specified Actions Termination Date; (b) the indemnity
and contribution provisions contained in Section 5.9 and Section 5.10 shall
remain operative and in full force and effect regardless of any termination of
this Agreement; and (c) the provisions of Article VI and this Article VII shall
survive any termination of this Agreement or any provision thereof. Nothing in
this Agreement shall be deemed to release any party from any liability for any
willful and material breach of this Agreement occurring prior to any termination
hereof or to impair the right of a party to compel specific performance by the
other party of its obligations under this Agreement.

 

-43-



--------------------------------------------------------------------------------

Section 7.5 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally or delivered by electronic mail (which is
confirmed) or sent by overnight courier (providing proof of delivery) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

if to T-Mobile, to:

T-Mobile US, Inc.

12920 SE 38th Street

Bellevue, WA 98006

Attention: Dave Miller

Email:       dave.miller@t-mobile.com

with a copy to (which shall not constitute notice):

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Adam O. Emmerich

David K. Lam

Mark A. Stagliano

Email:       AOEmmerich@wlrk.com

DKLam@wlrk.com

MAStagliano@wlrk.com

if to DT or the DT Stockholder, to:

Deutsche Telekom AG

Friedrich-Ebert-Allee 140

53113 Bonn

Germany

Attention: General Counsel

Email:       Axel.luetzner@telekom.de

with a copy to (which shall not constitute notice):

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Adam O. Emmerich

David K. Lam

Mark A. Stagliano

Email:       AOEmmerich@wlrk.com

DKLam@wlrk.com

MAStagliano@wlrk.com

if to SoftBank or the SoftBank Stockholder, to:

SoftBank Group Corp.

Tokyo Shiodome Bldg.

1-9-1 Higashi-shimbashi

Minato-ku, Tokyo 105-7303

Japan

Attention: Corporate Officer, Head of Legal Unit

Email:       sbgrp-legalnotice@g.softbank.co.jp

 

-44-



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Morrison & Foerster LLP

425 Market Street

San Francisco, California 94015

Attention: Brandon C. Parris

Email:       BParris@mofo.com

Section 7.6 Governing Law; Jurisdiction; Forum; Waiver of Trial by Jury.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE
GOVERN UNDER ANY APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS THEREOF. In any
action between the parties arising out of or relating to this Agreement, each of
the parties (i) irrevocably and unconditionally consents and submits to the
exclusive jurisdiction and venue of the Court of Chancery of the State of
Delaware in and for New Castle County, Delaware, (ii) agrees that it will not
attempt to deny or defeat such jurisdiction by motion or other request for leave
from such court, and (iii) agrees that it will not bring any such action in any
court other than the Court of Chancery for the State of Delaware in and for New
Castle County, Delaware, or, if (and only if) such court finds it lacks subject
matter jurisdiction, the federal court of the United States of America sitting
in the State of Delaware, and appellate courts thereof, or, if (and only if)
each of such Court of Chancery for the State of Delaware and such federal court
finds it lacks subject matter jurisdiction, any state court within the State of
Delaware. Service of process, summons, notice or document to any party’s address
and in the manner set forth in Section 7.5 shall be effective service of process
for any such action. Each party hereto irrevocably designates C.T. Corporation
as its agent and attorney in fact for the acceptance of service of process and
making an appearance on its behalf in any such claim or proceeding and for the
taking of all such acts as may be necessary or appropriate in order to confer
jurisdiction over it before the aforementioned courts and each party hereto
stipulates that such consent and appointment is irrevocable and coupled with in
interest.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD

 

-45-



--------------------------------------------------------------------------------

NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (iii) IT MAKES
SUCH WAIVER VOLUNTARILY AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS
SECTION 7.6(b).

Section 7.7 Interpretation. The headings and table of contents contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement and, in
the event that an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.

Section 7.8 Entire Agreement; No Other Representations. This Agreement and the
Business Combination Agreement and, with respect to the DT Stockholder and the
SoftBank Stockholder, the DT-SoftBank Agreement constitute the entire agreement,
and supersede all other prior and contemporaneous agreements, understandings,
undertakings, arrangements, representations and warranties, both written and
oral, among the parties with respect to the subject matter hereof.

Section 7.9 No Third-Party Beneficiaries. Except as explicitly provided for in
Section 5.9, Section 5.10 and Section 5.11, this Agreement is not intended to
confer upon any Person other than the parties hereto any rights or remedies
hereunder.

Section 7.10 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon a determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable Law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

Section 7.11 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other parties.

Section 7.12 Affiliated Entities. To the extent that any Controlled Affiliate of
DT is a DT Stockholder, DT shall cause such Controlled Affiliate to comply with
all obligations under this Agreement applicable to the DT Stockholder, and in
furtherance of the foregoing, if any Controlled Affiliate of DT becomes a
Beneficial Owner of Voting Securities on or after the date hereof, such
Controlled Affiliate shall, and DT shall cause such Controlled Affiliate to,
promptly (and in advance of such Controlled Affiliate becoming a Beneficial
Owner, if reasonably practicable) execute a joinder in substantially in the form
of Annex I, and to execute any and all documents or instruments and take such
other actions required, or otherwise

 

-46-



--------------------------------------------------------------------------------

reasonably requested by SoftBank, to ensure that such Controlled Affiliate is
subject to the obligations under this Agreement applicable to the DT Stockholder
(provided that any failure to execute such documents or instruments or take such
other actions shall not affect such obligations hereunder). To the extent that
any Controlled Affiliate of SoftBank is a SoftBank Stockholder, SoftBank shall
cause such Controlled Affiliate to comply with all obligations under this
Agreement applicable to the SoftBank Stockholder, and in furtherance of the
foregoing, if any Controlled Affiliate of SoftBank becomes a Beneficial Owner of
Voting Securities on or after the date hereof, such Controlled Affiliate shall,
and SoftBank shall cause such Controlled Affiliate to, promptly (and in advance
of such Controlled Affiliate becoming a Beneficial Owner, if reasonably
practicable) execute a joinder in substantially in the form of Annex I, and to
execute any and all documents or instruments and take such other actions
required, or otherwise reasonably requested by DT, to ensure that such
Controlled Affiliate is subject to the obligations under this Agreement
applicable to the SoftBank Stockholder (provided that any failure to execute
such documents or instruments or take such other actions shall not affect such
obligations hereunder).

 

-47-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date first written above.

 

T-MOBILE US, INC. By:  

/s/ G. Michael Sievert

  Name:   G. Michael Sievert   Title:   President and Chief Operating Officer
DEUTSCHE TELEKOM AG By:  

/s/ Thorsten Langheim

  Name:   Thorsten Langheim   Title:   Board member for USA and Group
Development By:  

/s/ Axel Lützner

  Name:   Dr. Axel Lützner   Title:   Vice President DT Legal SOFTBANK GROUP
CORP. By:  

/s/ Masayoshi Son

  Name:   Masayoshi Son   Title:   Chairman & CEO

 

[Signature Page to Amended and Restated Stockholders’ Agreement]



--------------------------------------------------------------------------------

Annex I

Form of Joinder

The undersigned is executing and delivering this joinder agreement (this
“Joinder”) pursuant to that certain Amended and Restated Stockholders’
Agreement, dated as of April 1, 2020 (as amended, restated, supplemented or
otherwise modified in accordance with the terms thereof, the “Stockholders’
Agreement”) by and among Deutsche Telekom AG, an Aktiengesellschaft organized
and existing under the Laws of the Federal Republic of Germany (“DT”), SoftBank
Group Corp., a Japanese kabushiki kaisha (“SoftBank”), and T-Mobile US, Inc., a
Delaware corporation (the “Company”). Capitalized terms used but not defined in
this Joinder shall have the respective meanings ascribed to such terms in the
Stockholders’ Agreement.

By executing and delivering this Joinder to the Stockholders’ Agreement, the
undersigned hereby adopts and approves the Stockholders’ Agreement and agrees,
effective commencing on the date hereof and as a condition to the undersigned
becoming a Beneficial Owner of Voting Securities, to become a party to, and to
be bound by and comply with the provisions of, the Stockholders’ Agreement
applicable to the [DT][SoftBank] Stockholder in the same manner as if the
undersigned were an original signatory to the Stockholders’ Agreement.

The undersigned hereby represents and warrants that it is a Controlled Affiliate
of [DT][SoftBank].

Article VII of the Stockholders’ Agreement is hereby incorporated herein by
reference, mutatis mutandis.

[Remainder of page intentionally left blank]

 

[Form of Joinder]



--------------------------------------------------------------------------------

Accordingly, the undersigned has executed and delivered this Joinder as of the
         day of                                                      ,
                    .

 

[TRANSFEREE] By:       Name:   Title: Notice Information Address: Telephone:
Email:

 

[Form of Joinder]